EXECUTION VERSION


Deal CUSIP Number: 60819EAP9
Facility CUSIP Number: 60819EAQ7
CREDIT AGREEMENT

Dated as of April 7, 2020

among

MOHAWK INDUSTRIES, INC.,
as the Company,

CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY PARTY HERETO,
as the Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

and

The Lenders Party Hereto
◊ ◊ ◊ ◊
WELLS FARGO SECURITIES, LLC,
BNP PARIBAS,
PNC CAPITAL MARKETS LLC,
U.S. BANK NATIONAL ASSOCIATION,
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
and
MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
BNP PARIBAS,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
MIZUHO BANK, LTD.,
as Syndication Agents





CHAR1\1718846v5

--------------------------------------------------------------------------------




TABLE OF CONTENTS



PageARTICLE I. DEFINITIONS AND ACCOUNTING TERMS21.01Defined Terms21.02Other
Interpretive Provisions331.03Accounting
Terms331.04Rounding341.05[Reserved]341.06[Reserved]341.07[Reserved]341.08Times
of Day341.09[Reserved]341.10Rates351.11Divisions56ARTICLE II. THE COMMITMENTS
AND BORROWINGS352.01Loans352.02Borrowings, Conversions and Continuations of
Loans352.03[Reserved]362.04[Reserved]362.05Prepayments372.06Termination or
Reduction of Aggregate Commitments372.07Repayment of
Loans372.08Interest372.09Fees382.10Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate392.11Evidence of Debt392.12Payments Generally;
Administrative Agent’s Clawback402.13Sharing of Payments by
Lenders412.14[Reserved]422.15[Reserved]422.16[Reserved]422.17Defaulting
Lenders422.18Designation of Unrestricted and Restricted
Subsidiaries432.19[Reserved]44ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY443.01Taxes443.02Illegality483.03Inability to Determine Rates49

i
CHAR1\1718846v5

--------------------------------------------------------------------------------




3.04Increased Costs; Reserves on Eurodollar Rate Loans513.05Compensation for
Losses523.06Mitigation Obligations; Replacement of
Lenders533.07Survival53ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND
BORROWINGS534.01Conditions to Effectiveness of this Agreement and Initial
Borrowing534.02Conditions to all Borrowings56ARTICLE V. REPRESENTATIONS AND
WARRANTIES565.01Existence, Qualification and Power565.02Authorization; No
Contravention565.03Governmental Authorization; Other Consents575.04Binding
Effect575.05Financial Statements; No Material Adverse
Effect575.06Litigation585.07No Default585.08Ownership of
Property585.09Environmental Compliance585.10Taxes585.11ERISA
Compliance585.12Subsidiaries; Equity Interests595.13Margin Regulations;
Investment Company Act595.14Disclosure605.15Compliance with Laws605.16Taxpayer
Identification Number605.17Intellectual Property; Licenses,
Etc605.18Solvency605.19[Reserved]605.20Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions615.21Affected Financial Institutions61ARTICLE VI.
AFFIRMATIVE COVENANTS616.01Financial Statements616.02Certificates; Other
Information626.03Notices646.04Payment of Taxes and Claims656.05Preservation of
Existence, Etc656.06Maintenance of Properties656.07Maintenance of
Insurance656.08Compliance with Laws656.09Books and Records666.10Inspection
Rights666.11Use of Proceeds66

ii
CHAR1\1718846v5

--------------------------------------------------------------------------------




6.12Compliance with Environmental Laws666.13[Reserved]676.14Covenant to
Guaranty676.15Further Assurances676.16[Reserved]676.17Corporate
Ratings676.18Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions67ARTICLE VII. NEGATIVE
COVENANTS687.01Liens687.02[Reserved]727.03Indebtedness727.04Fundamental
Changes737.05Dispositions747.06Restricted Payments767.07Change in Nature of
Business777.08Transactions with Affiliates777.09Burdensome Agreements777.10Use
of Proceeds797.11Accounting Changes; Organizational Documents807.12Financial
Covenants807.13Receivables Financing Subsidiaries807.14No Violation of
Anti-Corruption Laws or Sanctions80ARTICLE VIII. EVENTS OF DEFAULT AND
REMEDIES818.01Events of Default818.02Remedies Upon Event of
Default838.03Application of Funds83ARTICLE IX. ADMINISTRATIVE
AGENT849.01Appointment and Authority849.02Rights as a Lender849.03Exculpatory
Provisions849.04Reliance by Administrative Agent859.05Notice of
Default869.06Delegation of Duties869.07Resignation of Administrative
Agent869.08Non-Reliance on Administrative Agent and Other Lenders879.09No Other
Duties, Etc889.10Administrative Agent May File Proofs of Claim889.11Guaranty
Matters88ARTICLE X. GUARANTY8910.01Guaranty.8910.02Rights of Lender Parties.89

iii
CHAR1\1718846v5

--------------------------------------------------------------------------------




10.03Certain Waivers.9010.04Obligations
Independent.9010.05Subrogation.9010.06Contribution.9010.07Termination;
Reinstatement.9110.08Subordination.9110.09Stay of Acceleration.9110.10Condition
of Company.9210.11Condition of Company.9210.12Appointment of Company92ARTICLE
XI. MISCELLANEOUS9211.01Amendments, Etc9211.02Notices; Effectiveness; Electronic
Communication9411.03No Waiver; Cumulative Remedies; Enforcement9611.04Expenses;
Indemnity; Damage Waiver9711.05Payments Set Aside9911.06Successors and
Assigns9911.07Treatment of Certain Information; Confidentiality10411.08Right of
Setoff10511.09Interest Rate Limitation10511.10Counterparts; Integration;
Effectiveness10511.11Survival of Representations and
Warranties10611.12Severability10611.13Replacement of Lenders10611.14Governing
Law; Jurisdiction; Etc10711.15Waiver of Jury Trial10811.16No Advisory or
Fiduciary Responsibility10811.17Electronic Execution of Assignments and Certain
Other Documents10911.18USA PATRIOT
Act10911.19[Reserved]10911.20[Reserved]10911.21[Reserved]10911.22Release10911.23[Reserved]11011.24[Reserved]11011.25ENTIRE
AGREEMENT11011.26Acknowledgement and Consent to Bail-In of Affected Financial
Institutions11011.27Acknowledgement Regarding Any Supported QFCs11111.28Certain
ERISA Matters111







iv
CHAR1\1718846v5

--------------------------------------------------------------------------------



SCHEDULES
2.01 Commitments and Applicable Percentages
5.11(d) Pension Plans
5.12 Subsidiaries; Other Equity Investments
7.01 Existing Liens
7.03 Existing Indebtedness
7.08(e) Transactions with Affiliates
7.09 Burdensome Agreements
11.02 Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A Committed Loan Notice
B Note
C Compliance Certificate
D Assignment and Assumption
E-1 U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
E-2 U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
E-3 U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
E-4 U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
F Joinder Agreement




v
CHAR1\1718846v5

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of April 7, 2020 among MOHAWK
INDUSTRIES, INC., a Delaware corporation (the “Company”), each Guarantor party
hereto, each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the Administrative Agent.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
CHAR1\1718846v5

--------------------------------------------------------------------------------




Article I.

DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2013 Indenture” means that certain indenture dated as of January 31, 2013 (as
supplemented by that first supplemental indenture dated as of January 31, 2013
and that second supplemental indenture dated as of June 9, 2015) by and between
the Company, as issuer, and U.S. Bank National Association, as trustee.
“2017 Indenture” means that certain indenture dated as of September 11, 2017 (as
supplemented by that first supplemental indenture dated as of September 11,
2017, that second supplemental indenture dated as of May 18, 2018 and that third
supplemental indenture dated as of September 4, 2019) by and between Mohawk
Capital Finance S.A., as issuer, the Company, as guarantor, and U.S. Bank
National Association, as trustee.
“Acquisition Consideration” means the purchase consideration for any acquisition
made by any Loan Party or any Restricted Subsidiary in exchange for, or as part
of, or in connection with, any acquisition, whether paid in cash or by exchange
of Equity Interests or of properties or otherwise and whether payable at or
prior to the consummation of such acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, deferred purchase price, earn-out
obligations and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person, but
excludes to the extent not capitalized, costs and expenses incurred in
connection with the applicable acquisition or accelerated with the applicable
acquisition. For purposes of determining the aggregate consideration paid for
any acquisition at the time of such acquisition, the amount of any earn-out
obligations shall be deemed to be the aggregate liability in respect thereof, as
determined in accordance with GAAP.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
2
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any and all laws, rules and regulations of
any jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to terrorism financing, money laundering or any predicate
crime to money laundering, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Cash Balance” means, as of any date of determination, an amount
equal to the Applicable Cash Balance (as defined in the Existing Revolving
Credit Agreement (as in effect on the Effective Date)) as calculated pursuant to
the Existing Revolving Credit Agreement (as in effect on the Effective Date).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by (a) at any time during the Availability Period, the sum of (i)
such Lender’s Commitment at such time, subject to adjustment as provided in
Section 2.17, plus (ii) the aggregate outstanding principal amount of such
Lender’s Loans at such time (provided, that, if the Commitment of each Lender
has been terminated pursuant to Section 8.02 or if the Aggregate Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Commitment of such Lender most recently in effect, giving effect to
any subsequent assignments), and (b) thereafter, the aggregate outstanding
principal amount of such Lender’s Loans at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon (a) the Consolidated Net Leverage Ratio, as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), or (b) the Rating Level, whichever results in more favorable
pricing to the Company:
3
CHAR1\1718846v5

--------------------------------------------------------------------------------



Applicable Rate
Pricing
Level
Rating
Level
Consolidated Net
Leverage Ratio
Ticking
Fee
Eurodollar
Rate
Loans
Base
Rate Loans
1
I
<1.25:1
0.125%  1.50%  0.50%  2
II
≥1.25:1 but <1.75:1
0.15%  1.75%  0.75%  3
III
≥1.75:1 but <2.50:1
0.175%  2.00%  1.00%  4
IV
≥2.50:1 but <3.25:1
0.2%  2.25%  1.25%  5
V
≥3.25:1
0.25%  2.50%  1.50%  

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that, if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(b), then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. Any increase or decrease in the
Applicable Rate resulting from a change in the Rating Level shall become
effective on the date of announcement of any change in the Moody’s Rating or the
S&P Rating that results in such change in the Rating Level. Notwithstanding
anything to the contrary contained in this definition, (a) the Applicable Rate
in effect from the Effective Date until the first (1st) Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(b) for the fiscal quarter ending September 30, 2020, shall be determined
based upon Pricing Level 2 and (b) the determination of the Applicable Rate for
any period shall be subject to the provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, BNP Paribas, PNC Capital Markets
LLC, U.S. Bank National Association, BofA Securities, Inc., JPMorgan Chase Bank,
N.A., and Mizuho Bank, Ltd., each in their capacity as a joint lead arranger and
joint bookrunner.
“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
4
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, comprehensive
income (loss), shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) May 7, 2020, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Commitment of each Lender pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Levy” means any Tax which is imposed by reference to some or all of the
assets, liabilities and/or equity of a financial institution.
“Base Rate” means for any day a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus one half of one percent (0.50%), and (c) the Eurodollar Rate
plus one percent (1.00%); provided, that, if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive in the absence of manifest error) (i) that it
is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (ii) that the Prime
Rate no longer accurately reflects an accurate determination of the prevailing
Prime Rate, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Base Rate, until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in any of the foregoing will become effective on the effective date of
such change in the Federal Funds Effective Rate, the Prime Rate or Eurodollar
Rate. Notwithstanding anything contained herein to the contrary, to the extent
that the provisions of Section 3.03 shall be in effect in determining the
Eurodollar Rate pursuant to clause (c) hereof, the Base Rate shall be the
greater of (A) the Prime Rate in effect on such day and (B) the Federal Funds
Effective Rate in effect on such day plus one half of one percent (0.50%).
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Replacement” means, with respect to all Loans, the sum of: (a) the
alternate benchmark rate that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing
5
CHAR1\1718846v5

--------------------------------------------------------------------------------



market convention for determining a rate of interest as a replacement to LIBOR
for Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided, that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement will be deemed to
be 0.75% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Company giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event”, the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR, or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one (1) or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely; provided, that, at the time of such statement or publication,
there is no successor administrator that will continue to provide LIBOR, (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided, that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide LIBOR, or (c) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.
6
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Company, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, with respect to all Loans, if a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to LIBOR and solely to the extent that LIBOR has not been
replaced with a Benchmark Replacement, the period (a) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LIBOR for all purposes hereunder in accordance with
Section 3.03(b) and (b) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to Section 3.03(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocking Law” means (a) any provision of Council Regulation (EC) No 2271/1996
of 22 November 1996 (or any law or regulation implementing such Regulation in
any member state of the European Union or the United Kingdom), (b) section 7 of
the German Foreign Trade Regulation (Außenwirtschaftsverordnung), or (c) any
similar blocking or anti-boycott law.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings are conducted by and between banks in the London interbank
eurodollar market.
7
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Cash Equivalents” means, at any time, (a) any evidence of Indebtedness with a
maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof; provided, that, the full faith and credit of the United States is
pledged in support thereof; (b) certificates of deposit or bankers’ acceptances
with a maturity of ninety (90) days or less of any financial institution that is
a member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Loan Party) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States or issued by any governmental agency thereof and backed by
the full faith and credit of the United States, in each case maturing within
ninety (90) days or less from the date of acquisition; provided, that, the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; (f) investments
in money market funds and mutual funds which invest substantially all of their
assets in securities of the types described in clauses (a) through (e) above;
(g) investments in bond and equity funds which funds have a Morningstar rating
of four or higher and a term not in excess of twelve (12) months; and (h) any
other investments made by the Loan Parties or their Domestic Subsidiaries in
securities having a maturity of twelve (12) months or less which investments are
made in accordance with the terms of an internal investment policy which policy
shall be reasonably satisfactory to the Administrative Agent. For the avoidance
of doubt, auction rate securities shall not constitute “Cash Equivalents”. In
the case of a Foreign Subsidiary that is a Restricted Subsidiary or Investments
made in a country outside the United States, Cash Equivalents shall also include
(i) investments of the types and maturities described in clauses (a) through (h)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign ratings agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (h) and in this sentence.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its
8
CHAR1\1718846v5

--------------------------------------------------------------------------------



subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than the Permitted
Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty five percent (35%) or more of the Equity Interests of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (x) (i) who were members of that
board or equivalent governing body on the first (1st) day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body or (y) who were appointed
by the Permitted Holders.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Company pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Effective Date, the Aggregate Commitments shall
equal $500,000,000.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or other form acceptable to the Administrative Agent in
its sole discretion.
“Company” has the meaning specified in the first introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense that is paid or payable in cash during such period.
“Consolidated EBITDA” means, for any period for the Company and its Restricted
Subsidiaries, on a consolidated basis, an amount equal to Consolidated Net
Income for such period,
plus
9
CHAR1\1718846v5

--------------------------------------------------------------------------------



(a) the sum of the following to the extent deducted in calculating such
Consolidated Net Income for such period (without duplication):
(i) Consolidated Interest Expense,
(ii) the provision for taxes, based on income, profits or capital, including
federal, state and local income taxes, franchise, value added and excise taxes
and foreign withholding taxes, and penalties and interest related to such taxes
or arising from any tax examination,
(iii) depreciation and amortization expense, including amortization of deferred
financing fees and intangibles,
(iv) other non-recurring expenses (including non-cash items relating to the
impairment of goodwill, non-cash write-down of intangibles, non-cash
restructuring charges and non-cash charges related to plant closures) reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period,
(v) any (A) expenses or charges related to any issuance of Equity Interests,
Investment, Disposition, casualty event, recapitalization or the incurrence or
repayment of Indebtedness permitted hereunder, including a refinancing thereof
(in the case of any of the foregoing, whether or not consummated) and any
amendment or modification to the terms of any such transactions, and (B)
restructuring charges or reserves and business optimization expenses, including
any restructuring costs and integration costs incurred in connection with
acquisitions and other Investments after the Effective Date (whether or not
consummated), project start-up costs, costs incurred in connection with any
strategic initiatives, costs related to the closure and/or consolidation of
facilities, retention, recruiting, relocation, severance and signing bonuses and
expenses, in each case to the extent paid (x) in cash during the applicable
period and (y) within one (1) year of the event to which such fee, expense or
charge relates; provided, that, the aggregate amount permitted to be added to
Consolidated Net Income pursuant to this clause (a)(v)(B) for any period shall
not exceed seven and one half percent (7.5%) of Consolidated EBITDA as
calculated by this definition (but without adding back any amounts pursuant to
this clause (a)(v)(B)) for such period,
(vi) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment or Disposition
permitted hereunder to the extent actually reimbursed (but only to the extent
not reflected as revenue or income in Consolidated Net Income and to the extent
that the related expense, charge or loss was deducted in the determination of
Consolidated Net Income),
(vii) expenses, charges or losses with respect to liability or casualty events
or business interruption to the extent covered by insurance and actually
reimbursed (but only to the extent not reflected as revenue or income in
Consolidated Net Income and to the extent that the related expense, charge or
loss was deducted in the determination of Consolidated Net Income), and
(viii) any other non-cash expenditure, charge or loss (including the impact of
purchase accounting and amount of any compensation deduction as the result of
any grant of stock or stock equivalents to employees, officers, directors or
consultants),
10
CHAR1\1718846v5

--------------------------------------------------------------------------------



excluding any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts receivable and inventory,
minus
(b) the following to the extent included in calculating such Consolidated Net
Income for such period (without duplication):
(i) federal, state, local and foreign income tax credits,
(ii) interest income,
(iii) all non-cash items increasing Consolidated Net Income (excluding gains
relating to write-ups, or decreases in reserves, with respect to accounts
receivable and inventory), and
(iv) all cash payments that arise out of non-cash expenditures, charges, losses
and similar items added back to Consolidated Net Income pursuant to clauses
(a)(iv) and (a)(viii) above in a previous period.
For purposes of this Agreement and the other Loan Documents, Consolidated EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first (1st) day of any applicable
period, any Investments to the extent consisting of an acquisition of any Person
or all or substantially all of the business or a line of business of any Person
(other than an Unrestricted Subsidiary) and Dispositions permitted under this
Agreement, including, without duplication:
(x) adjustments permitted to be recognized in pro forma financial statements
prepared in accordance with Regulation S-X of the Securities Act of 1933, and
(y) the amount of net cost savings and operating expense reductions projected by
the Company in good faith to be realized as a result of specified actions taken
or to be taken (in the good faith determination of the Company) in connection
with any acquisition permitted hereunder, any other Investment or any
Disposition (each a “Specified Transaction”) by the Company or any Restricted
Subsidiary permitted hereunder, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, so long as (A) such net cost savings and
operating expense reductions are factually supportable, identifiable and
reasonably expected to be realized within eighteen (18) months of such Specified
Transaction, (B) an authorized financial officer of the Company provides to the
Administrative Agent reasonably detailed computations of such net cost savings
and operating expense reductions in a certificate executed by a Responsible
Officer stating that such adjustment or adjustments are based on the reasonable
and good faith belief of such officer at the time of the execution, (C) the
aggregate amount of such net cost savings and operating expense reductions for
such period does not exceed seven and one half percent (7.5%) of Consolidated
EBITDA as calculated by this definition for such period (but prior to giving
effect to this clause (y)), and (D) such net cost savings and operating expense
reductions are reasonably acceptable to the Administrative Agent; provided,
that, no cost savings or operating expense reductions shall be added pursuant to
this clause (y) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period.
11
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Cash Interest Expense for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period for the Company and its
Restricted Subsidiaries, the sum (without duplication) of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and (c) to the extent not reflected in clause (a) or (b)
above, (i) net payments, if any, made (less net payments, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness, (ii) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and (iii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances.
“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Restricted Subsidiaries on a consolidated basis, (a) the
total of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all purchase money indebtedness, (iii) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(v) all Attributable Indebtedness, (vi) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (i)
through (v) above of Persons other than the Company or any of its Restricted
Subsidiaries, and (vii) all Indebtedness of the types referred to in clauses (i)
through (vi) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Company or such
Restricted Subsidiaries less (b) the Applicable Cash Balance as of such date of
determination.
“Consolidated Net Income” means, for any period, the net income of the Company
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period determined in accordance with GAAP; provided, that,
Consolidated Net Income shall exclude any income (or loss) for such period for
any Person that is not a Restricted Subsidiary except to the extent of the
aggregate amount of such net income actually distributed in cash by such Person
(including by any Unrestricted Subsidiary) during such period to the Company or
a Restricted Subsidiary as a dividend or other distribution.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.
12
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder), to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b), or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 11.27.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws or corporate insolvency Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than
Eurodollar Rate Loans, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; and (b) when used with respect to a Eurodollar Rate Loan, a rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus two percent (2%) per annum.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Company or
13
CHAR1\1718846v5

--------------------------------------------------------------------------------



the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in a manner satisfactory to the
Administrative Agent and the Company that it will comply with its funding
obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of any Bail-In Action; provided, that, a Lender shall
not be a Defaulting Lender solely by virtue of (x) the ownership or acquisition
of any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (y) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Company and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests in to which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests not constituting Disqualified Equity Interests), pursuant to
sinking fund obligations or otherwise except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Aggregate Commitments, (b) is redeemable at
the option of the holder thereof (other than solely for Equity Interests not
constituting Disqualified Equity Interests) in whole or in part, (c) provides
for the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date; provided, that, if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Company or any Restricted Subsidiary or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified
14
CHAR1\1718846v5

--------------------------------------------------------------------------------



Equity Interests solely because they may be required to be repurchased by the
Company or any Restricted Subsidiary in order to satisfy the applicable
statutory or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.
“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Company) that the Required Lenders have
determined that Dollar-denominated syndicated credit facilities being executed
at such time, or that include language similar to that contained in Section
3.03(b) are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace LIBOR, and (b) (i) the election by the
Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Company and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means April 7, 2020.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Sections 11.06(b)(iii) and (vii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
15
CHAR1\1718846v5

--------------------------------------------------------------------------------



violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in insolvency or has been terminated; (d) the filing of a notice of intent to
terminate or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Eurodollar Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.03(b):
16
CHAR1\1718846v5

--------------------------------------------------------------------------------



(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) as administered by
ICE Benchmark Administration Limited (or a comparable or successor quoting
service approved by the Administrative Agent) for Dollar deposits for a period
equal in length to such Interest Period as displayed on page LIBOR01 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute Reuters page
or screen that displays such rate or on the appropriate page or screen of such
other information service that publishes such rate from time to time as is
selected by the Administrative Agent in its reasonable discretion) (in each
case, the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Business Days before the first (1st) day of such Interest Period; provided,
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that,
if the LIBOR Screen Rate shall not be available at such time for such Interest
Period, the Eurodollar Rate for such Eurodollar Rate Loan shall be the
Interpolated Rate;
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Screen Rate, at approximately 11:00 a.m.,
London time determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one (1)
month commencing that day; provided, that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that, if the LIBOR Screen Rate shall not be
available at such time, the Eurodollar Rate for such Loan shall be the
Interpolated Rate; and
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Eurodollar Rate be less than 0.75%.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office, permanent establishment or permanent representative (within the meaning
of the OECD Model Tax Convention) or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to
17
CHAR1\1718846v5

--------------------------------------------------------------------------------



comply with Section 3.01(g), (d) any U.S. federal withholding taxes imposed
under FATCA, and (e) a Bank Levy.
“Existing Indentures” means, collectively, the 2013 Indenture and the 2017
Indenture.
“Existing Revolving Credit Agreement” means that certain Second Amended and
Restated Credit Agreement, dated as of October 18, 2019, by and among the
Company, certain Subsidiaries of the Company party thereto from time to time,
the lenders from time to time party thereto, and Wells Fargo, as administrative
agent, swing line lender and a letter of credit issuer.
“Existing Revolving Credit Agreement Excluded Lien” means any Lien created by
the Company or any Restricted Subsidiary (a) in favor of the holders (or any
trustee, agent or representative of such holders) of the Existing Revolving
Credit Agreement Obligations, to the extent such Lien is solely on Cash
Collateral (as defined in the Existing Revolving Credit Agreement (as in effect
on the Effective Date)) provided pursuant to Sections 2.03, 2.05(c), 2.16, 2.17
or 6.16 of the Existing Revolving Credit Agreement (as in effect on the
Effective Date) (or any Refinancing Indebtedness in respect thereof that does
not, taken as a whole, materially expand the scope of the applicable
requirements set forth in the Existing Revolving Credit Agreement (as in effect
on the Effective Date)), (b) in favor of any Cash Management Bank (as defined in
the Existing Revolving Credit Agreement (as in effect as of the Effective Date))
(or any Refinancing Indebtedness in respect thereof, that does not, taken as a
whole, materially expand the scope of the applicable requirements set forth in
the Existing Revolving Credit Agreement (as in effect on the Effective Date))
securing obligations arising in connection with any Cash Management Agreement
(as defined in the Existing Revolving Credit Agreement (as in effect as of the
Effective Date)) (or any Refinancing Indebtedness in respect thereof, that does
not, taken as a whole, materially expand the scope of the applicable
requirements set forth in the Existing Revolving Credit Agreement (as in effect
on the Effective Date)) to which such Cash Management Bank is a party, but only
to the extent such Lien is provided solely to such Cash Management Bank and not
for the benefit of the holders (or any trustee, agent or representative of such
holders) of the Existing Revolving Credit Agreement Obligations (or for the
holders (or any trustee, agent or representative of such holders) of the
obligations with respect to any Refinancing Indebtedness in respect thereof, as
the case may be) generally, or (c) in favor of any Hedge Bank (as defined in the
Existing Revolving Credit Agreement (as in effect as of the Effective Date)) (or
any Refinancing Indebtedness in respect thereof, that does not, taken as a
whole, materially expand the scope of the applicable requirements set forth in
the Existing Revolving Credit Agreement (as in effect on the Effective Date))
securing obligations arising in connection with any Swap Contract (as defined in
the Existing Revolving Credit Agreement (as in effect as of the Effective Date))
(or any Refinancing Indebtedness in respect thereof, that does not, taken as a
whole, materially expand the scope of the applicable requirements set forth in
the Existing Revolving Credit Agreement (as in effect on the Effective Date)) to
which such Hedge Bank is a party, but only to the extent such Lien is provided
solely to such Hedge Bank and not for the benefit of the holders (or any
trustee, agent or representative of such holders) of the Existing Revolving
Credit Agreement Obligations (or for the holders (or any trustee, agent or
representative of such holders) of the obligations with respect to any
Refinancing Indebtedness in respect thereof, as the case may be) generally.
“Existing Revolving Credit Agreement Obligations” has the meaning specified in
Section 7.01.
“Facility” means the term loan facility established pursuant to Section 2.01 in
an amount equal to, at any time, the Aggregate Commitments at such time.
18
CHAR1\1718846v5

--------------------------------------------------------------------------------



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three (3) federal funds
brokers of recognized standing selected by it. Notwithstanding the foregoing, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means that certain fee letter agreement dated as of March 25, 2020
among the Company, Wells Fargo and Wells Fargo Securities, LLC.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one (1)
or more Subsidiaries described in clause (a) above.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
19
CHAR1\1718846v5

--------------------------------------------------------------------------------



supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guaranty” means that certain guaranty made by the Guarantors in favor of the
Administrative Agent and the other Lender Parties pursuant to Article X,
pursuant to which the Guarantors Guarantee the Obligations.
“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, and (b) each other Domestic Subsidiary that
Guarantees the Obligations, whether pursuant to Section 6.14 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
20
CHAR1\1718846v5

--------------------------------------------------------------------------------



(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby, but excluding commercial), bankers’ acceptances
(including any bankers’ acceptances arising from the drawing of commercial
letters of credit), bank guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and payable in accordance with customary trade practices);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that, in the case of Indebtedness which has not been assumed
by such Person, the amount of the Indebtedness of such Person under this clause
(e) shall be deemed to be the lesser of (i) the fair market value of the
property subject to such Lien and (ii) the aggregate principal amount of the
Indebtedness of such other Person secured thereby;
(f) capital leases and Synthetic Lease Obligations;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period
21
CHAR1\1718846v5

--------------------------------------------------------------------------------



for a Eurodollar Rate Loan exceeds three (3) months, the respective dates that
fall every three (3) months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December, with the first such
date being the last Business Day of June 2020, and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Company in its Committed Loan
Notice; provided, that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately following Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” means, at any time, for a given Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the LIBOR Screen Rate
for the longest period (for which a LIBOR Screen Rate is available) that is
shorter than such Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which a LIBOR Screen Rate is available) that exceeds such
Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
22
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Lender” has the meaning specified in the first introductory paragraph hereto.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.06, and the other Persons the Obligations owing to
which are or are purported to be Guaranteed under the Guaranty.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Leverage Increase Period” has the meaning specified in Section 7.12(b).
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” has the meaning specified in the definition of “Eurodollar
Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, the Guaranty, each Joinder
Agreement, each Committed Loan Notice, and the Fee Letter.
“Loan Parties” means, collectively, the Company and each Guarantor.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties or financial condition of the Company and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties to perform their obligations under any of the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Subsidiary” means a Restricted Subsidiary that individually, or a
collective reference to a group of Restricted Subsidiaries that collectively
(calculated in each case with respect to any such Restricted Subsidiary on a
stand-alone basis, without giving effect to Total Consolidated Assets
attributable to the Subsidiaries of any such Subsidiary), represents more than
five percent (5%) of the Total Consolidated Assets of the Company and its
Restricted Subsidiaries. For the avoidance of doubt, for an Event of Default to
occur under Section 8.01(f), (g) or (h) with respect to a group of Subsidiaries
constituting a “Material Subsidiary”, the event, condition or circumstance
described in Section 8.01(f), (g) or (h), as the case may be, must apply to each
Subsidiary of such group.
“Maturity Date” means April 6, 2021; provided, that, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
23
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating” means, on any date of determination, the rating most recently
announced by Moody’s with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by Moody’s
(or any substantially similar successor rating, however styled).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions on behalf of
participants who are or were formerly employed by any of them.
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or equivalent or comparable documents
with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 11.13).
24
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Outstanding Amount” means, with respect to Loans on any date, the amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning specified in Section 11.18.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, Section 412, 430,
431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Company and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
“Permitted Holders” means: (a) any of (or any combination of) Jeffrey S.
Lorberbaum and his siblings (whether natural or adopted); (b) any of the
immediate family members of any individual referred to in clause (a) consisting
of such individual’s spouse and lineal descendants (whether natural or adopted);
(c) any trusts established for the sole benefit of any of the foregoing
individuals; and (d) any corporation, partnership, limited liability company or
other legal entity of which all of the outstanding Equity Interests are owned
directly or indirectly, by any of the Persons (or any combination of the
Persons) referred to in clauses (a) through (c) above.
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing and any deposit account or
securities account into which collections in respect of the foregoing may be
deposited (collectively, the “Related Assets”), all of which such sales,
conveyances, contributions to capital or transfers shall be made by the
transferor for fair value as reasonably determined by the Company (calculated in
a manner typical for such transactions including a fair market discount from the
face value of such Receivables) (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary (other than any
Receivables Financing
25
CHAR1\1718846v5

--------------------------------------------------------------------------------



Subsidiary)), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (b) directly to one (1) or more investors or
other purchasers (other than the Company or any Subsidiary), it being understood
that a Permitted Receivables Financing may involve (i) one (1) or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein;
provided, that, any such transactions shall provide for recourse to any
Restricted Subsidiary (other than any Receivables Financing Subsidiary) or any
Loan Party only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.
The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any Receivables
Financing Subsidiary) in connection with its purchase of Receivables less the
amount of collections received by the Company or any Restricted Subsidiary in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for participants who are current or
former employees of the Company or any such Plan to which the Company is
required to contribute on behalf of such participants.
“Platform” has the meaning specified in Section 6.02.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by the Administrative Agent
as its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs. The parties
hereto acknowledge that the rate announced publicly by the Administrative Agent
as its Prime Rate is an index or base rate and shall not necessarily be its
lowest or best rate charged to its customers or other banks.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
26
CHAR1\1718846v5

--------------------------------------------------------------------------------



“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.27.
“Qualified Acquisition” means (a) an acquisition with aggregate Acquisition
Consideration of at least $150,000,000, or (b) a series of related acquisitions
in any twelve (12) month period, with aggregate Acquisition Consideration for
all such acquisitions of at least $150,000,000; provided, that, for any such
acquisition or series of related acquisitions to qualify as a Qualified
Acquisition, a Responsible Officer of the Company shall have delivered to the
Administrative Agent a certificate (any such certificate, a “Qualified
Acquisition Notice”) on or prior to the consummation of such acquisition or the
final closing date with respect to a series of related acquisitions (i)
certifying that the acquisition or series of related acquisitions meet the
criteria set forth in the foregoing clause (a) or clause (b), as applicable, and
(ii) notifying the Administrative Agent that the Company has elected to treat
such acquisition or series of related acquisitions as a Qualified Acquisition.
“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition”.
“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder), to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided, that, for purposes of calculating the Ratable Shares of
the Guarantors in respect of any payment of Guaranteed Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.
“Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:

S&P Rating/Moody’s RatingRating Level
S&P Rating A- or higher / Moody’s Rating A3 or higher
I
S&P Rating BBB+ / Moody’s Rating Baa1
II
S&P Rating BBB / Moody’s Rating Baa2
III
S&P Rating BBB- / Moody’s Rating Baa3
IV
S&P Rating / Moody’s Rating does not qualify for Rating Levels I through IV
V

27
CHAR1\1718846v5

--------------------------------------------------------------------------------



The Rating Level for any day shall be determined based upon the higher of the
S&P Rating and the Moody’s Rating in effect on such day. If the S&P Rating and
the Moody’s Rating are not the same (i.e., a “split rating”), the higher of such
ratings shall control, unless the ratings differ by more than one (1) level, in
which case the rating one (1) level below the higher of the two (2) ratings
shall control.
“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).
“Receivables Financing Subsidiary” means any Wholly Owned Subsidiary of the
Company which is the transferee of Receivables in connection with, and the
borrower under, a Permitted Receivables Financing.
“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.
“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided, that, (a) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (b) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness and (c) such refinancing, refunding, renewing or
extending Indebtedness shall not constitute an obligation of any Restricted
Subsidiary that shall not have been an obligor in respect of such Refinanced
Indebtedness, and shall not constitute an obligation of the Company if the
Company shall not have been an obligor in respect of such Refinanced
Indebtedness and, in each case, shall constitute an obligation of such
Restricted Subsidiary or of the Company only to the extent of their obligations
in respect of such Refinanced Indebtedness.
“Register” has the meaning specified in Section 11.06(c).
“Related Assets” has the meaning specified in the definition of “Permitted
Receivables Financing”.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Removal Effective Date” has the meaning specified in Section 9.07(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than fifty percent (50%) of the sum of (a) the Total
Outstandings and (b) the aggregate unused
28
CHAR1\1718846v5

--------------------------------------------------------------------------------



Commitments; provided, that, the unused Commitment of, and the portion of the
Total Outstandings held by, any Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.07(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Company or any Restricted Subsidiary, or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Person
thereof).
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
“S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by S&P (or
any substantially similar successor rating, however styled).
“Sanctioned Country” means, at any time of determination, a country, region or
territory which is itself (or whose government is) the subject or target of any
Sanctions (including, as of the Effective Date, Cuba, Iran, North Korea, Syria
and Crimea).
“Sanctioned Person” means, at any time of determination, (a) any Person publicly
listed in any Sanctions-related list of designated Persons maintained by OFAC
(including OFAC’s Specially Designated Nationals and Blocked Persons List and
OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the United
Nations Security Council, the European Union, any EU member state, or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the preceding clause (a) or (b), including a
Person that is deemed by OFAC to be a Sanctions target based on the ownership of
such legal entity by Sanctioned Person(s) or (d) any Person otherwise a target
of Sanctions, including vessels and aircraft, that are publicly designated under
any Sanctions program. For purposes of the foregoing, control of a Person shall
be deemed to include where a Sanctioned Person (i) owns or has power to vote,
directly or indirectly, twenty five percent (25%) or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of the Person or
29
CHAR1\1718846v5

--------------------------------------------------------------------------------



other individuals performing similar functions for the Person, or (ii) has the
power to direct or cause the direction of the management and policies of the
Person, whether by ownership of equity interests, contracts or otherwise.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions and trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or by the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one (1) or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.
“Substitute Rating” means, on any date of determination, the rating most
recently announced by a Substitute Rating Agency with respect to the long-term,
non-credit enhanced senior unsecured debt issued by the Company, or if such
rating is unavailable, the corporate family rating of the Company and its
Subsidiaries issued by such Substitute Rating Agency (or any substantially
similar successor rating, however styled).
“Substitute Rating Agency” means Fitch, Inc., if then providing a debt rating or
corporate family rating for the Company, or if not, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) under
the Exchange Act, selected by the Company as a replacement agency for Moody’s or
S&P, as the case may be.
“Supported QFC” has the meaning specified in Section 11.27.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or
30
CHAR1\1718846v5

--------------------------------------------------------------------------------



forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency
(including administration) or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which a Person transfers property to an industrial
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $100,000,000.
“Total Consolidated Assets” means, as of any date of determination with respect
to the Company, the total of all assets appearing on the consolidated balance
sheet of the Company and its consolidated Subsidiaries most recently furnished
pursuant to Section 6.01.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time
31
CHAR1\1718846v5

--------------------------------------------------------------------------------



to time) promulgated by the United Kingdom Financial Conduct Authority, which
includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means each Foreign Subsidiary of the Company that
becomes an Unrestricted Subsidiary in accordance with Section 2.18 (until such
time, if ever, that such Foreign Subsidiary is re-designated as a Restricted
Subsidiary in accordance with Section 2.18(b)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.27.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that one hundred percent (100%) of the Equity Interest with ordinary
voting power issued by such Subsidiary (other than directors’ qualifying shares
and investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person. Unless otherwise specified, all
references herein to “Wholly Owned” means, with respect to any direct or
indirect Subsidiary, that one hundred percent (100%) of the Equity Interest with
ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by the Company.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


32
CHAR1\1718846v5

--------------------------------------------------------------------------------




1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) the term “documents” includes any and
all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
(d) Any provision of Section 5.20, Section 6.18 or Section 7.14 shall not apply
to or in favor of any Person if and to the extent that it would result in a
breach, by or in respect of that Person, of any applicable Blocking Law.

1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
conformity with, GAAP applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Restricted Subsidiaries
shall be deemed to be carried at one hundred percent
33
CHAR1\1718846v5

--------------------------------------------------------------------------------



(100%) of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request in a written notice to the Administrative Agent, the Administrative
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP without giving effect to such change therein
and (ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement and the
other Loan Documents or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP; provided, further, that, (A) for
purposes of calculating the covenants under this Agreement or any other Loan
Document, all obligations of any Person that are or would have been treated as
operating leases for purposes of GAAP prior to the effectiveness of FASB ASC 842
shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations for purpose of this Agreement (whether or
not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
FASB ASC 842 (on a prospective or retroactive basis or otherwise) to be treated
as capital lease obligations in the financial statements and (B) all financial
statements delivered to the Administrative Agent hereunder shall contain a
schedule showing the modifications necessary to reconcile the adjustments made
pursuant to clause (A) above with such financial statements.



1.04 Rounding. Any financial ratios required to be maintained by the Company or
any Restricted Subsidiary pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).



1.05 [Reserved].



1.06 [Reserved].



1.07 [Reserved].



1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable) in
the United States.



1.09 [Reserved].


34
CHAR1\1718846v5

--------------------------------------------------------------------------------




1.10 Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including any Benchmark
Replacement) or the effect of any of the foregoing, or of any Benchmark
Replacement Conforming Changes.



1.11 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.



ARTICLE II. 

THE COMMITMENTS AND BORROWINGS



2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make one or more loans (each such loan, a “Loan”) to the
Company in Dollars in up to three (3) advances on any Business Day during the
Availability Period; provided, that, after giving effect to any Borrowing, (a)
the Total Outstandings shall not exceed the amount of the Aggregate Commitments
at such time, and (b) the Outstanding Amount of the Loans of any Lender shall
not exceed such Lender’s Commitment. Borrowings repaid or prepaid may not be
reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.



2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:30 p.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested
date of any Borrowing of Base Rate Loans. Upon receipt of such notice the
Administrative Agent shall give prompt notice to the Lenders of such request.
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, as the case may be, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or
35
CHAR1\1718846v5

--------------------------------------------------------------------------------



continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Company fails to specify a Type of Loan in a Committed
Loan Notice, the applicable Loans shall be made as Eurodollar Rate Loans with an
Interest Period of one (1) month. If the Company fails to give a timely notice
requesting a conversion or continuation of Eurodollar Rate Loans, such Loans
shall be continued as Eurodollar Rate Loans with an Interest Period of one (1)
month. If the Company requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion or continuation of Loans as described in
Section 2.02(a). In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
in Dollars at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction (or waiver in accordance with Section 11.01) of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company as promptly as reasonably practicable, in like
funds as received by the Administrative Agent either by (i) crediting the
account of the Company on the books of Wells Fargo with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default under Section 8.01(a) or (f),
or upon written notice to the Company from the Administrative Agent given at the
direction of the Required Lenders during the existence of any other Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.
(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.



2.03 [Reserved].



2.04 [Reserved].


36
CHAR1\1718846v5

--------------------------------------------------------------------------------




2.05 Prepayments. The Company may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided, that, (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage of such prepayment). If
such notice is given by the Company, the Company shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.17, each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the Aggregate Commitments.



2.06 Termination or Reduction of Aggregate Commitments.
(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided, that, (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five (5) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Company shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the amount of the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage (without giving effect to any
adjustments under Section 2.17). All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.
(b) Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced (i) by the amount of each Borrowing on the date of such Borrowing
pursuant to Section 2.01, and (ii) to zero on the last day of the Availability
Period.



2.07 Repayment of Loans. The Company shall repay to each Lender on the Maturity
Date the aggregate principal amount of Loans made to the Company by such Lender
and outstanding on such date.



2.08 Interest.
37
CHAR1\1718846v5

--------------------------------------------------------------------------------



(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.



2.09 Fees.
(a) Ticking Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a ticking
fee in Dollars equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the Outstanding Amount of Loans, subject
to adjustment as provided in Section 2.17. The ticking fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth (10th) Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period.
The ticking fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b) Other Fees
38
CHAR1\1718846v5

--------------------------------------------------------------------------------



(i) The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
separately agreed in writing (including the Fee Letter). Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.



2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans determined by reference to
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This Section 2.10(b)
shall not limit the rights of the Administrative Agent or any Lender, as the
case may be, under Section 2.08(b) or under Article VIII. The Company’s
obligations under this Section 2.10(b) shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of thirty (30) days after the date of the public filing of the Company’s
annual audited financial statements that include the period during which such
termination and repayment occurred.


2.11 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Company and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing
39
CHAR1\1718846v5

--------------------------------------------------------------------------------



with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to the Company made through the Administrative Agent,
the Company shall execute and deliver to such Lender (through the Administrative
Agent) its Note, which shall evidence such Lender’s Loans to the Company in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.



2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by any Loan Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Loan Parties
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the immediately following Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
specified herein, if any payment to be made by any Loan Party shall come due on
a day other than a Business Day, payment shall be made on the immediately
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Company to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate otherwise applicable to the Loans comprising such Borrowing. If
the Company and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Company the amount of such interest paid by the Company for such
period. If such Lender pays its share of the applicable Borrowing to the
40
CHAR1\1718846v5

--------------------------------------------------------------------------------



Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Company shall be without
prejudice to any claim the Company may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the
41
CHAR1\1718846v5

--------------------------------------------------------------------------------



Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided, that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by or on behalf of a Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.



2.14 [Reserved].



2.15 [Reserved].



2.16 [Reserved].



2.17 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Company may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
42
CHAR1\1718846v5

--------------------------------------------------------------------------------



the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
ticking fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
other Lenders, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



2.18 Designation of Unrestricted and Restricted Subsidiaries. The Company may,
at any time after the Effective Date and upon written notice to the
Administrative Agent:
(a) designate any Foreign Subsidiary as an Unrestricted Subsidiary; provided,
that:
(i) [reserved];
43
CHAR1\1718846v5

--------------------------------------------------------------------------------



(ii) such Foreign Subsidiary has no Indebtedness that is recourse to, Guaranteed
by, or secured by a Lien on the assets of, the Company or any of its Restricted
Subsidiaries;
(iii) both at the time of and immediately after giving pro forma effect to such
designation (A) the Company and its Restricted Subsidiaries are in compliance
with each of the covenants set forth in Section 7.12 and (B) the Consolidated
Net Leverage Ratio is not greater than 3.50 to 1.00; and
(iv) no Foreign Subsidiary may be so designated unless each of its direct and
indirect Subsidiaries satisfies each of the requirements in Section 2.18(a)(i)
through (iii); and
(b) designate any Unrestricted Subsidiary as a Restricted Subsidiary so long as
(i) no Default shall have occurred and be continuing at the time of such
re-designation or would result therefrom, (ii) the Company and its Restricted
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.12 both immediately before and immediately after giving effect to such
re-designation and (iii) at the time of such designation all Indebtedness of
such Subsidiary shall be permitted pursuant to one (1) or more applicable
exceptions to the limitations on Indebtedness contained in Section 7.03.
Any Foreign Subsidiary that is not designated as an Unrestricted Subsidiary
shall be a Restricted Subsidiary for all purposes in this Agreement and the
other Loan Documents. Any designation of a Foreign Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary shall (x) be deemed a representation and
warranty by the Company that each of the requirements in Section 2.18(a) and
(b), as applicable, are satisfied in all respects and (y) with respect to any
designation of an Unrestricted Subsidiary, also serve as an effective
designation of each of its Subsidiaries as Unrestricted Subsidiaries for
purposes of this Agreement and the other Loan Documents.



2.19 [Reserved].

ARTICLE III. 

TAXES, YIELD PROTECTION AND ILLEGALITY



3.01 Taxes.
(a) Defined Terms. For purposes of this Section 3.01, any reference to
“applicable Law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then an additional
amount shall be paid by the applicable Loan Party as necessary so that after
such deduction or
44
CHAR1\1718846v5

--------------------------------------------------------------------------------



withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(c) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes. All payments to be made by the Loan Parties under or in
connection with the Loan Documents have been calculated without regard to
Indirect Tax. If all or part of any such payment is the consideration for a
taxable supply or chargeable with Indirect Tax and if the Administrative Agent
or any other Lender Party is liable to pay such Indirect Tax to the relevant
Governmental Authority then (i) the Administrative Agent or such Lender Party,
as applicable, shall promptly provide to the applicable Loan Party a tax invoice
complying with the relevant law relating to such Indirect Tax, and (ii) when the
applicable Loan Party makes the payment it must pay to the Administrative Agent
or the applicable Lender Party, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax as
set forth in such invoice. Where a Loan Document requires a Loan Party to
reimburse any Lender Party for any costs or expenses and such Lender Party
incurs Indirect Tax in respect of such costs or expenses, then such Lender Party
will promptly provide to the applicable Loan Party a tax invoice complying with
the relevant law relating to that Indirect Tax and such Loan Party shall
promptly pay to such Lender Party the amount of such Indirect Tax set forth in
such invoice. The obligations of the Loan Parties to pay, reimburse or indemnify
the Lender Parties in respect of Indirect Taxes shall be governed solely by the
provisions of this Section 3.01(c) (excluding the first sentence hereof).
Notwithstanding the above, a Loan Party is not required to pay or reimburse any
additional amount of or in respect to Indirect Tax if such additional amount is
due because a Lender Party or the Administrative Agent has opted to subject a
payment to Indirect Tax.
(d) Indemnification by the Loan Parties. Each Loan Party shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted by such Loan Party from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of each such Loan
Party to do so), (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be
45
CHAR1\1718846v5

--------------------------------------------------------------------------------



conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(e).
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(g)(ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
46
CHAR1\1718846v5

--------------------------------------------------------------------------------



(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA
47
CHAR1\1718846v5

--------------------------------------------------------------------------------



(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 3.01(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.01(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
3.01(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
3.01(h) shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.


3.02 Illegality. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to issue, make, maintain or fund any Borrowing, or to determine
or charge
48
CHAR1\1718846v5

--------------------------------------------------------------------------------



interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(a) any obligation of such Lender to issue, make, maintain or fund any such
Borrowing, or to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans, shall be suspended and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist (which such Lender agrees to do promptly upon the occurrence thereof).
Upon receipt of such notice, the Company shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.



3.03 Inability to Determine Rates.
(a) Circumstances Affecting Eurodollar Rate Availability. Subject to clause (b)
below, in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, if for any reason (i) the Administrative Agent in
good faith determines (which such determination shall, absent manifest error, be
final and conclusive and binding upon all parties) that Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurodollar Rate Loan, (ii) the Administrative Agent
in good faith determines (which such determination shall, absent manifest error,
be final and conclusive and binding upon all parties) that adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (iii) the Required
Lenders in good faith determine (which such determination shall, absent manifest
error, be final and conclusive and binding upon all parties) that the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, with respect to clause (iii)
above, upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of (or a conversion to) Base Rate Loans in the amount specified
therein.
49
CHAR1\1718846v5

--------------------------------------------------------------------------------



(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Company may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Company so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
3.03(b) will occur prior to the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Company, will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Company and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.03(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).
(iv) Benchmark Unavailability Period. Upon the Company’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Company may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any such Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.


50
CHAR1\1718846v5

--------------------------------------------------------------------------------




3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its Loans, Commitment, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London or other applicable offshore interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Change in Law affecting such Lender or any Lending
Office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.04(a) or (b) and delivered to the
Company shall be conclusive absent manifest error. The Company shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation;
provided, that, the Company shall be required to compensate a Lender pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs
51
CHAR1\1718846v5

--------------------------------------------------------------------------------



or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
(e) Additional Reserve Requirements. The Company shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five (5)
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided, that, the Company shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable ten
(10) days from receipt of such notice.



3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for, and hold such Lender harmless, from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of profits
or margin. The Company shall also pay any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


52
CHAR1\1718846v5

--------------------------------------------------------------------------------




3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04 or gives a notice provided for under Section 3.02 or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Company
may replace such Lender in accordance with Section 11.13.



3.07 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.



ARTICLE IV. 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWINGS



4.01 Conditions to Effectiveness of this Agreement and Initial Borrowing. The
effectiveness of this Agreement and the obligation of each Lender to fund the
initial Borrowing hereunder on or after the Effective Date is subject to
satisfaction of the following conditions precedent on or before such date:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “PDFs” (followed promptly by originals (if requested))
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party (as applicable), each dated the Effective Date (or, in
the case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each Lender:
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
(ii) Notes executed by the Company in favor of each Lender that has requested
Notes at least two (2) Business Days in advance of the Effective Date;
53
CHAR1\1718846v5

--------------------------------------------------------------------------------



(iii) a certificate signed by a Responsible Officer, secretary or assistant
secretary, manager, director, or other individual performing similar functions
of each Loan Party as the Administrative Agent may reasonably require:
(A) certifying that attached thereto is a true, correct and complete copy of (1)
the articles or certificate of incorporation or formation (or the equivalent
Organization Document), as applicable, of such Loan Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of organization, (2) the governing Organization Documents of
such Loan Party as in effect on the Effective Date, and (3) resolutions duly
adopted by the governing body of such Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party and evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and
(B) certifying as to the incumbency and genuineness of the signature of each
officer of such Loan Party executing the Loan Documents to which such Loan Party
is a party;
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization;
(v) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (and expressly permitting reliance by
successors and assigns of the Administrative Agent and each Lender), as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;
(vi) a certificate of a Responsible Officer of each Loan Party stating that no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement or any other Loan Document;
(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect;
(viii) a certificate signed by the chief financial officer, treasurer or
controller of the Company certifying that after giving effect to this Agreement
and the transactions
54
CHAR1\1718846v5

--------------------------------------------------------------------------------



contemplated hereby on the Effective Date the Company and its Restricted
Subsidiaries (taken as a whole) are Solvent; and
(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.
(b) There shall not be any actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Loan Parties or any of their respective Subsidiaries or against any
of their properties or revenues that (i) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby, or (ii) could reasonably be expected to have a Material
Adverse Effect.
(c) The Administrative Agent shall have received at least five (5) Business Days
prior to the Effective Date all documentation and information required by
regulatory authorities under applicable “know your customer” rules and
regulations and Anti-Money Laundering Laws, including the Patriot Act, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of the Lenders in writing at least ten (10) Business Days prior
to the Effective Date.
(d) The Company, to the extent the Company qualifies as a “legal entity
customer”, shall have delivered to the Administrative Agent, and directly to any
Lender requesting the same, a Beneficial Ownership Certification in relation to
the Company, in each case at least five (5) Business Days prior to the Effective
Date, to the extent such Beneficial Ownership Certification is requested by the
Administrative Agent or the applicable Lender in writing at least ten (10)
Business Days prior to the Effective Date.
(e) Any fees and expenses required to be paid on or before the Effective Date
under the Fee Letter or under any other Loan Document shall have been paid.
(f) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
(g) The Administrative Agent shall have received evidence that an amendment to
the Existing Revolving Credit Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, is effective (or will be effective
simultaneously with the effectiveness of this Agreement).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.


55
CHAR1\1718846v5

--------------------------------------------------------------------------------




4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
(a) The representations and warranties of (i) the Loan Parties contained in
Article V or in any other Loan Document, or in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date) and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a).
(b) No Default shall exist or would result from such proposed Borrowing or from
the application of the proceeds thereof.
(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.
Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.



ARTICLE V. 

REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:



5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing or the
equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely with respect to a Restricted Subsidiary
that is not a Loan Party), clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.


5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any
56
CHAR1\1718846v5

--------------------------------------------------------------------------------



of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in the creation of any Lien under any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries, except
for Liens permitted hereunder; or (d) violate any Law.



5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.



5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms; provided, that,
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency (including administration)
and similar Laws affecting the enforcement of creditors’ rights generally.



5.05 Financial Statements; No Material Adverse Effect .
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance (including any casualty event), either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
(c) The projections that have been delivered to the Administrative Agent
pursuant to Section 4.01 or any projections hereafter delivered to the
Administrative Agent have been prepared in light of the past operations of the
businesses of the Company and its Restricted Subsidiaries and are based upon
estimates and assumptions stated therein, all of which the Company believed to
be reasonable as of the date of the preparation of such projections in light of
then current conditions and current facts and reflect the good faith and
reasonable estimates of the Company of the future financial performance of the
Company and its Restricted Subsidiaries as of the date of the preparation of
such projections for the periods set forth therein (it being understood that
actual results may differ from those set forth in such projections and such
differences may be material).


57
CHAR1\1718846v5

--------------------------------------------------------------------------------




5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Loan Parties or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) could reasonably be expected to have a Material
Adverse Effect.



5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.



5.08 Ownership of Property. Each of the Company and each Restricted Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property and good title to, or valid leasehold interests
in, all personal property, in each case necessary to the ordinary conduct of the
business of the Company and its Restricted Subsidiaries, taken as a whole,
except where the failure to have such title or other interest could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



5.09 Environmental Compliance. The Company and its Restricted Subsidiaries are
in compliance with all Environmental Laws, other than those the failure with
which to comply could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



5.10 Taxes. There is no proposed tax assessment against the Company or any
Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect.



5.11 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code or an
application for such a letter is currently being processed by the IRS or (ii) is
maintained under a prototype or volume submitter plan and may rely upon a
favorable opinion or advisory letter issued by the IRS with respect to such
prototype or volume submitter plan. To the knowledge of the Company, nothing has
occurred that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.
(b) Except as has not resulted or could not reasonably be expected to result in
a Material Adverse Effect: (i) there are no pending or, to the knowledge of the
Company or any ERISA Affiliate, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan or Pension Plan;
(ii) no Loan Party nor any ERISA Affiliate has engaged in a non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA and Section 4975 of
the Code), in connection with any Plan or Pension Plan, that could reasonably
subject any Loan Party to a tax on prohibited transactions imposed by Section
502(i) of ERISA or
58
CHAR1\1718846v5

--------------------------------------------------------------------------------



Section 4975 of the Code; and (iii) there has been no violation of the fiduciary
responsibility rules with respect to any Plan or Pension Plan.
(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the next valuation date; (iv) neither the Company nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which are delinquent; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to become subject to Section 4069 or Section 4212(c) of ERISA.
(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan on the Effective Date, other than those listed on
Schedule 5.11(d).
(e) As of the Effective Date and assuming that the representations and
warranties of the Lenders in Section 11.28 are true and correct and that the
Lenders have complied with the covenants set forth in Section 11.28, the Company
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.



5.12 Subsidiaries; Equity Interests. As of the Effective Date, the Company has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are (as applicable) fully paid and nonassessable and are owned
by the applicable Loan Party in the amounts specified on Part (a) of Schedule
5.12 free and clear of all Liens (other than Liens permitted under Section
7.01). As of the Effective Date, the Company owns no Equity Interests in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.12. As of the Effective Date, all of the outstanding Equity
Interests in the Company have been validly issued, and are fully paid and
nonassessable. As of the Effective Date, each Subsidiary that constitutes a
Material Subsidiary under the individual five percent (5%) test described in the
definition of “Material Subsidiary” is identified as such in Part (a) of
Schedule 5.12.



5.13 Margin Regulations; Investment Company Act.
(a) Neither the Company nor any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the
59
CHAR1\1718846v5

--------------------------------------------------------------------------------



purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing, not more than twenty five percent (25%) of the value
of the assets (either of the Company only or of the Company and its Restricted
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Company and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(b) Neither the Company nor any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.



5.14 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (other than information of a general economic or general industry
nature), as and when furnished and taken as a whole with all such reports,
financial statements, certificates and other information previously furnished,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided, that, with
respect to projected financial information, the Company makes only those
representations set forth in Section 5.05(c). As of the Effective Date, all of
the information included in any Beneficial Ownership Certification is true and
correct.



5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.



5.16 Taxpayer Identification Number . The true and correct U.S. taxpayer
identification number of the Company is set forth on Schedule 11.02.



5.17 Intellectual Property; Licenses, Etc.. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except where the failure to own or possess such
rights, or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



5.18 Solvency. The Company and its Restricted Subsidiaries (taken as a whole)
are Solvent.



5.19 [Reserved].


60
CHAR1\1718846v5

--------------------------------------------------------------------------------




5.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. The Company
has implemented and maintains in effect policies and procedures reasonably
intended to promote and achieve compliance by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions. The
Loan Parties and their respective Subsidiaries and, to the knowledge of the Loan
Parties, their respective directors, officers, employees, agents and Affiliates
that will act in any capacity in connection with or benefit from the Facility,
are in compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions in all material respects. None of (a) any Loan Party or any
Subsidiary or (b) to the knowledge of the Loan Parties, any director, officer,
employee, agent or Affiliate of any Loan Party or any Subsidiary that will act
in any capacity in connection with or benefit from the Facility, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or (ii)
derives revenues from investments in, or transactions with, Sanctioned Persons,
in each case, except as licensed by OFAC or otherwise in accordance with
applicable Law. As of the Effective Date, to the Loan Parties’ knowledge, none
of any Loan Party or any Subsidiary is under investigation for an alleged
violation of Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws. The terms of this Section 5.20 are subject to
Section 1.02(d).



5.21 Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.



ARTICLE VI. 

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, (x) with
respect to each affirmative covenant in this Article VI other than Section 6.18,
the Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Restricted Subsidiary to, and (y)
solely with respect to the affirmative covenant in Section 6.18, Company shall,
and shall cause each Subsidiary to:



6.01 Financial Statements. Deliver to the Administrative Agent (who shall
distribute the same to the Lenders):
(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company (or, if earlier, ten (10) Business Days after
the date required to be filed with the SEC), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, comprehensive income (loss) and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with auditing standards
generally accepted in the United States or the standards of the Public Company
Accounting Oversight Board (or any entity succeeding to its principal
functions), as applicable, and shall not be subject to any “going
61
CHAR1\1718846v5

--------------------------------------------------------------------------------



concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and accompanied by a report containing management’s
discussion and analysis of such financial statements for the fiscal year then
ended;
(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company (commencing with the fiscal quarter ended June 30, 2019) (or, if
earlier, ten (10) Business Days after the date required to be filed with the
SEC), a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, the related consolidated statements of income or
operations and comprehensive income (loss) for such fiscal quarter and for the
portion of the Company’s fiscal year then ended, and the related consolidated
statements of cash flows for the portion of the Company’s fiscal year then
ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, such consolidated statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of the Company as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c) promptly upon becoming available, but in no event later than forty (40) days
after the end of each fiscal year (commencing with the fiscal year of the
Company ending December 31, 2020), a projected consolidated financial budget
(including forecasted balance sheets, statements of income and loss and summary
cash flow items) of the Company and its Restricted Subsidiaries for such fiscal
year, in a format reasonably acceptable to the Administrative Agent, together
with such supporting information as the Administrative Agent may reasonably
request. Such projected financial budget shall be prepared on a quarterly basis.
Such projected financial budget shall have been prepared on the basis of
assumptions that the Company believes to be reasonable as of the date of
preparation of such budget in light of current and reasonably foreseeable
business conditions (it being understood that actual results may differ from
those set forth in such projected financial budget, and such differences may be
material).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.



6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
shall distribute the same to the Lenders) in form and detail reasonably
satisfactory to the Administrative Agent:
(a) [reserved];
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) together with a certificate signed by such officer and containing
(A) calculations in reasonable detail demonstrating compliance with the
financial covenants set forth in Section 7.12
62
CHAR1\1718846v5

--------------------------------------------------------------------------------



as of the last day of the fiscal quarter of the Company covered by such
financial statements, (B) the amount of the Total Consolidated Assets as of the
most recent fiscal quarter end or fiscal year end, as the case may be, and
confirming compliance with each of the baskets in Sections 7.03(g) and 7.05(f),
and (C) a listing of (1) each Restricted Subsidiary and (2) each Restricted
Subsidiary that constitutes a Material Subsidiary under the individual five
percent (5%) test described in the definition of “Material Subsidiary” and (ii)
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Company generally, and copies of all annual, regular,
periodic and special reports and material registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d) [reserved]; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b), Section
6.02(c) or Section 6.03(b), (c), (d), (e)(i) or (f) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (x) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that reasonably requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Company
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of such Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Loan Parties or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Loan Party hereby agrees that (w) all
Borrower Materials that are to be made available to
63
CHAR1\1718846v5

--------------------------------------------------------------------------------



Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Loan Party or its respective
securities for purposes of United States Federal and state securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”



6.03 Notices. Promptly after a Responsible Officer of the Company or (solely
with respect to clauses (a) and (b) below) any other Loan Party obtains actual
knowledge thereof, notify the Administrative Agent (who shall distribute such
notice to the Lenders):
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;
(c) of the occurrence of any ERISA Event which could reasonably be expected to
have a Material Adverse Effect;
(d) of any material change in accounting policies or financial reporting
practices by the Company or any Restricted Subsidiary, including any
determination by the Company referred to in Section 2.10(b);
(e) of (i) any announcement by Moody’s or S&P of any change in the Moody’s
Rating or the S&P Rating, respectively or (ii) any instruction by the Company to
Moody’s or S&P not to provide the Moody’s Rating or the S&P Rating,
respectively; and
(f) of any investigation of any Loan Party or any Subsidiary for an alleged
material violation of Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that the Company
believes in good faith have been breached.


64
CHAR1\1718846v5

--------------------------------------------------------------------------------




6.04 Payment of Taxes and Claims. Pay and discharge as the same shall become due
and payable, (a) all federal and other tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless (i)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Restricted Subsidiary or (ii) the failure to so pay or
discharge the same could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (b) all lawful claims other
than claims which, if unpaid, could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.



6.05 Preservation of Existence, Etc..
(a) Preserve, renew and maintain in full force and effect its legal existence
and its good standing or the equivalent thereof (to the extent applicable) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.
(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.



6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect:
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof.



6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance customary for Persons
engaged in the same or similar business) as are customarily carried under
similar circumstances by such other Persons.



6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


65
CHAR1\1718846v5

--------------------------------------------------------------------------------




6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
(other than the books and records of Foreign Subsidiaries that are kept in
accordance with local accounting rules) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.



6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ reasonable and customary policies and procedures),
all at the reasonable expense of the Company and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall coordinate with one another regarding
any visits under this Section 6.10 and shall not exercise such rights more often
than one (1) time during any calendar year absent the existence of an Event of
Default (it being understood that each Lender may be represented in such annual
visit or inspection, which shall be organized by the Administrative Agent and
that during the continuation of an Event of Default such visits and inspections
may be conducted by the Administrative Agent or any Lender at any time during
normal business hours and without prior notice and without regard to any
limitation as to the number of such visits and inspections in any calendar
year). So long as at such time no Event of Default exists, the Administrative
Agent and the Lenders shall give the Company the opportunity to participate in
any discussions with the Company’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, neither the
Company nor any Restricted Subsidiary will be required to disclose, permit
inspection of, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (a) in respect of which disclosure to
the Administrative Agent or any Lender (or any of their respective
representatives or contractors) is prohibited by applicable Law or any binding
contract that is not entered into in contemplation of any such inspection or
disclosure or (b) that is subject to attorney-client privilege or constitutes
attorney work product.



6.11 Use of Proceeds. Use the proceeds of the Borrowings for funding working
capital and general corporate purposes (including capital expenditures,
non-hostile acquisitions and other Investments and the redemption or repurchase
of the notes issued under the Existing Indentures) not in contravention of any
Law or of any Loan Document.



6.12 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.


66
CHAR1\1718846v5

--------------------------------------------------------------------------------




6.13 [Reserved].



6.14 Covenant to Guaranty. Upon any Domestic Subsidiary becoming a Borrower (as
defined in the Existing Revolving Credit Agreement (as in effect on the
Effective Date)) or a Guarantor (as defined in the Existing Revolving Credit
Agreement (as in effect on the Effective Date)), in each case, after the
Effective Date and pursuant to the Existing Revolving Credit Agreement,
concurrently therewith, cause such Domestic Subsidiary to (a) become a Guarantor
by execution and delivery to the Administrative Agent of a Joinder Agreement (or
such other documents as the Administrative Agent shall reasonably deem
appropriate for such purpose), and (b) in furtherance of clause (a), deliver to
the Administrative Agent for the benefit of the Lender Parties, (i) such other
document or documents as the Administrative Agent shall reasonably deem
appropriate to effect the purposes set forth in such clause, (ii) such documents
and certificates referred to in Section 4.01 (including legal opinions) as may
be reasonably requested by the Administrative Agent and (iii) such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.



6.15 Further Assurances. Promptly upon the written request by the Administrative
Agent (which may act at the request of any Lender), the Company or the
applicable Loan Party shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.



6.16 [Reserved].



6.17 Corporate Ratings. Use commercially reasonable efforts to maintain both a
Moody’s Rating and a S&P Rating at all times; provided, that, if a Moody’s
Rating or S&P Rating is not available or cannot be obtained by using
commercially reasonable efforts, then the Company shall use commercially
reasonable efforts to obtain a Substitute Rating and upon obtaining a Substitute
Rating, all references to whichever of the Moody’s Rating or the S&P Rating is
not available or obtainable shall be deemed to be references to the Substitute
Rating.



6.18 Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws, Sanctions
and Beneficial Ownership Regulation. Subject to Section 1.02(d):
(a) Maintain in effect and enforce policies and procedures reasonably intended
to promote and achieve compliance by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
(b) Promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information
67
CHAR1\1718846v5

--------------------------------------------------------------------------------



or documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.



ARTICLE VII. 

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, (x) with
respect to each negative covenant in this Article VII other than Section 7.03,
the Company shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, and (y) solely with respect to the negative covenant in
Section 7.03, the Company shall not permit any Restricted Subsidiary (other than
the Guarantors) to, directly or indirectly:



7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a) (i) Liens pursuant to any Loan Document; and (ii) Liens pursuant to any Loan
Documents (as defined in the Existing Revolving Credit Agreement), and pursuant
to any Refinancing Indebtedness in respect thereof;
(b) Liens existing on the Effective Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided, that, (i) any such Lien does not
extend to any additional property other than after-acquired property that is
affixed or incorporated into the property covered by the renewed or replaced
Liens, and the proceeds and products of such property, (ii) the amount secured
or benefited thereby is not increased except as contemplated in the definition
of “Refinancing Indebtedness”, (iii) the direct or any contingent obligor with
respect thereto is not changed (other than releases of contingent obligors), and
(iv) any renewal or extension of the Indebtedness (if any) secured or benefited
thereby is permitted Refinancing Indebtedness;
(c) Liens for taxes, assessments and other governmental charges that are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business (and not securing
Indebtedness) which are not overdue for a period of more than thirty (30) days
or, if more than thirty (30) days overdue, are unfiled and no other action has
been taken to enforce such Lien, or which are being contested in good faith and
by appropriate proceedings diligently conducted;
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (and not securing Indebtedness) and (ii) pledges and deposits in the
ordinary course of business securing liability for customary reimbursement and
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any of its
Restricted Subsidiaries;
68
CHAR1\1718846v5

--------------------------------------------------------------------------------



(f) deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (other than bonds related to
judgments or litigation);
(g) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and other title defects affecting real property
which, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Company and its Restricted Subsidiaries taken as a whole;
(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds relating to such judgments;
(i) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including Refinancing Indebtedness in respect of such Indebtedness); provided,
that, (i) the aggregate amount of Indebtedness secured by such Liens permitted
at any time under this Section 7.01(i) shall not exceed $100,000,000, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
financed property and the products and proceeds of such property and (iii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;
(j) Liens on assets of (i) any Subsidiary which are in existence at the time
that such Subsidiary is acquired or (ii) the Company or any Restricted
Subsidiary existing at the time such assets are purchased or otherwise acquired
by the Company or such Restricted Subsidiary pursuant to a transaction permitted
pursuant to this Agreement; provided, that, with respect to each of the
foregoing clauses (i) and (ii), such Liens (A)(1) only secure Indebtedness
(including Refinancing Indebtedness in respect thereof) that was not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
the acquisition of such assets and (2) neither the Company nor any Restricted
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness, (B) attach only to
specific assets and do not constitute a blanket or all asset Lien and (C) do not
extend to, or attach to, any of the other assets of the Company or any of its
Restricted Subsidiaries;
(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of any Loan
Party or any Restricted Subsidiary thereof, including any Lien granted in the
ordinary course which arises from the general banking conditions (algemene
bankvoorwaarden) as generally applied in respect to Belgian, Dutch or
Luxembourgish bank accounts;
(l) (i) contractual or statutory Liens of lessors to the extent relating to the
property and assets relating to any lease agreements with such lessors and (ii)
contractual Liens of
69
CHAR1\1718846v5

--------------------------------------------------------------------------------



suppliers (including sellers of goods) or customers to the extent limited to the
property or assets relating to such contract, and all products and proceeds
thereof;
(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided, that, the same do not interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries taken as a whole;
(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(o) Liens on insurance policies of the Company and its Restricted Subsidiaries
and the proceeds thereof securing the financing of the premiums with respect to
such insurance policies;
(p) Liens (i) solely on cash advances in favor of the seller of any property to
be acquired in an acquisition or other Investment to be applied against the
acquisition price for such acquisition or other Investment or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(q) Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of the Restricted Subsidiaries in the ordinary course of
business;
(r) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable and customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or brokerage accounts
maintained in the ordinary course of business and not for speculative purposes;
(s) purported Liens evidenced by the filing of precautionary UCC financing
statements not evidencing a security interest in any of the property of the
Company or any of its Restricted Subsidiaries;
(t) Liens on Receivables and Related Assets arising under any Permitted
Receivables Financing permitted under Section 7.03(f); provided, that, any such
Lien shall only apply to Receivables of the Company or any applicable Subsidiary
purported to be transferred to a Receivables Financing Subsidiary or another
applicable Person in accordance with the applicable Permitted Receivables
Financing and to the Related Assets with respect thereto; and
(u) additional Liens securing obligations of the Company and its Restricted
Subsidiaries; provided, that, the aggregate amount of such obligations at the
time of incurrence, when combined (without duplication) with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 7.03(g), shall
not exceed the greater of (A) ten percent (10%) of the Total Consolidated Assets
of the Company and its Restricted Subsidiaries as of the last day of the fiscal
quarter or fiscal year immediately preceding the date of such incurrence for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01 and (B) $1,000,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
value of all such obligations subject to such Liens incurred under
70
CHAR1\1718846v5

--------------------------------------------------------------------------------



this Section 7.01(u), when combined (without duplication) with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 7.03(g), shall
at a later time exceed ten percent (10%) of the Total Consolidated Assets of the
Company and its Restricted Subsidiaries so long as at the time of each such
incurrence each such incurrence was permitted to be made under this Section
7.01(u)); provided, further, that, for purposes of this Section 7.01(u), at the
Company’s election, Total Consolidated Assets may be adjusted on a pro forma
basis, to include, as of the first (1st) day of the applicable period, assets of
the Company and its consolidated Subsidiaries acquired pursuant to any
acquisition not prohibited hereunder (1) consummated after the last day of the
period covered by the applicable financial statements and (2) for which the
aggregate consideration paid by the Company and its Restricted Subsidiaries
exceeds $20,000,000. To elect any such pro forma adjustment, the Company shall
deliver to the Administrative Agent, prior to the date of such incurrence, a
certificate signed by a Responsible Officer of the Company indicating the date
of the applicable acquisition, the adjustment amount from assets acquired
pursuant to such acquisition and the Total Consolidated Assets of the Company
and its Restricted Subsidiaries after giving effect to such pro forma
adjustment;
provided, that, notwithstanding anything to the contrary set forth in this
Agreement, neither the Company nor any Restricted Subsidiary shall create,
provide or suffer to exist any Lien (other than any Existing Revolving Credit
Agreement Excluded Lien) in favor of the holders (or any trustee, agent or
representative of such holders) of any Obligation (as defined in the Existing
Revolving Credit Agreement) (or any similar concept, however defined,
collectively, the “Existing Revolving Credit Agreement Obligations”) under or in
connection with the Existing Revolving Credit Agreement (or any documentation
entered into in connection with any Refinancing Indebtedness in respect thereof)
securing all or any of the Existing Revolving Credit Agreement Obligations (or
any Refinancing Indebtedness in respect thereof) unless, concurrently with the
creation, provision or existence of any such Lien, the Company creates, provides
and permits to exist, and causes each such applicable Restricted Subsidiary to
create, provide and permit to exist, (i) Liens in favor of the Administrative
Agent, for the benefit of the Lender Parties, securing the Obligations, (ii)
solely to the extent required by any of the Existing Indentures (in each case,
as in effect on the Effective Date) or any similar series of notes (or, in each
case, any Refinancing Indebtedness in respect thereof that does not, taken as a
whole, materially expand the scope of the applicable requirement set forth in
the applicable Existing Indentures (as in effect on the Effective Date) or any
similar series of notes, as applicable), and only with respect to the asset or
assets for which Liens are required pursuant to the provisions of any of the
applicable Existing Indentures (in each case, as in effect on the Effective
Date) or any similar series of notes (or, in each case, any Refinancing
Indebtedness in respect thereof that does not, taken as a whole, materially
expand the scope of the applicable requirement set forth in the applicable
Existing Indentures (as in effect on the Effective Date) or any similar series
of notes, as applicable), Liens in favor of the holders (or any trustee, agent
or representative of such holders) of any notes under the applicable Existing
Indentures or applicable similar series of notes (or, in each case, any
Refinancing Indebtedness in respect thereof) securing the obligations under the
applicable Existing Indentures or the applicable similar series of notes (or, in
each case, any Refinancing Indebtedness in respect thereof), and (iii) solely to
the extent required by any agreement evidencing Indebtedness referenced in
subclause (xii)(B) of the first proviso to Section 7.09 (or any Refinancing
Indebtedness in respect thereof that does not, taken as a whole, materially
expand the scope of the applicable requirement set forth in any such agreement),
and only with respect to the asset or assets for which Liens are required
pursuant to the provisions of any such agreement (or any Refinancing
Indebtedness in respect thereof that does not, taken as a whole, materially
expand the scope of the applicable requirement set forth in any such agreement),
Liens in favor of the holders (or any trustee, agent or representative of such
holders) of any such Indebtedness (or any Refinancing Indebtedness in respect
thereof) securing the obligations in respect of any such Indebtedness (or any
Refinancing
71
CHAR1\1718846v5

--------------------------------------------------------------------------------



Indebtedness in respect thereof), in each case (A) on an equal and ratable basis
as the Liens securing the Existing Revolving Credit Agreement Obligations (or
Liens securing Refinancing Indebtedness in respect thereof, as the case may be),
(B) on an equal and ratable basis as the Liens securing the Obligations, (C)
solely to the extent required by any of the Existing Indentures (in each case,
as in effect on the Effective Date) or any similar series of notes (or, in each
case, any Refinancing Indebtedness in respect thereof that does not, taken as a
whole, materially expand the scope of the applicable requirement set forth in
the applicable Existing Indentures (as in effect on the Effective Date) or the
applicable series of similar notes, as applicable), on an equal and ratable
basis as the Liens securing the obligations under the applicable Existing
Indentures or the applicable similar series of notes (or, as applicable, any
Refinancing Indebtedness in respect thereof) that are provided as contemplated
pursuant to clause(ii) above, and (D) solely to the extent required by any
agreement evidencing Indebtedness referenced in subclause (xii)(B) of the first
proviso to Section 7.09 (or any Refinancing Indebtedness in respect thereof that
does not, taken as a whole, materially expand the scope of the applicable
requirement set forth in any such agreement), on an equal and ratable basis as
the Liens securing the obligations in respect of any such Indebtedness (or any
Refinancing Indebtedness in respect thereof) that are provided as contemplated
pursuant to clause(iii) above; and, in connection therewith, the Company or the
applicable Restricted Subsidiary delivers to the Administrative Agent, for the
benefit of the Lender Parties, such documents, instruments and certificates as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably acceptable to the Administrative Agent.



7.02 [Reserved].



7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) (i) Indebtedness under the Loan Documents; and (ii) Indebtedness under the
Loan Documents (as defined in the Existing Revolving Credit Agreement), and any
Refinancing Indebtedness in respect thereof;
(b) Indebtedness outstanding on the Effective Date and listed on Schedule 7.03
and any Refinancing Indebtedness in respect thereof;
(c) Guarantees of the Company or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder;
(d) unsecured intercompany Indebtedness owed by the Company or any Restricted
Subsidiary to the Company or another Restricted Subsidiary;
(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets permitted under Section
7.01(i);
(f) Indebtedness in respect of Permitted Receivables Financings of the Company
and/or its Restricted Subsidiaries so long as (i) the aggregate outstanding
amount of all Permitted Receivables Financings of the Company and/or its
Restricted Subsidiaries shall not exceed $700,000,000 at any time, and (ii) no
such Indebtedness is in the form of a term loan facility;
(g) additional Indebtedness in an aggregate principal amount at the time of
incurrence that, when combined (without duplication) with the amount of all
other Indebtedness incurred previously pursuant to this Section 7.03(g) and the
amount of all other Indebtedness of
72
CHAR1\1718846v5

--------------------------------------------------------------------------------



the Company and its Restricted Subsidiaries subject to a Lien permitted under
Section 7.01(u) (and after giving credit for any permanent repayments of any
such Indebtedness so incurred), determined as of the date of such incurrence
(and after giving pro forma effect to such proposed incurrence), shall not
exceed the greater of (i) ten percent (10%) of the Total Consolidated Assets of
the Company and its Restricted Subsidiaries as of the last day of the fiscal
quarter or fiscal year immediately preceding such date of incurrence for which
financial statements are required to be delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01 and (ii) $1,000,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this Section 7.03(g),
when combined (without duplication) with the amount of all other Indebtedness
incurred previously pursuant to this Section 7.03(g) and the amount of all other
Indebtedness of the Company and its Restricted Subsidiaries subject to a Lien
permitted under Section 7.01(u) (and after giving credit for any permanent
repayments of any such Indebtedness so incurred), shall at a later time exceed
ten percent (10%) of the Total Consolidated Assets of the Company and its
Restricted Subsidiaries so long as at the time of each such incurrence each such
incurrence was permitted to be made under this Section 7.03(g)); provided,
further, that, for purposes of this Section 7.03(g), at the Company’s election,
Total Consolidated Assets may be adjusted on a pro forma basis, to include, as
of the first (1st) day of the applicable period, assets of the Company and its
consolidated Subsidiaries acquired pursuant to any acquisition not prohibited
hereunder (1) consummated after the last day of the period covered by the
applicable financial statements and (2) for which the aggregate consideration
paid by the Company and its Restricted Subsidiaries exceeds $20,000,000. To
elect any such pro forma adjustment, the Company shall deliver to the
Administrative Agent, prior to the date of such incurrence, a certificate signed
by a Responsible Officer of the Company indicating the date of the applicable
acquisition, the adjustment amount from assets acquired pursuant to such
acquisition and the Total Consolidated Assets of the Company and its Restricted
Subsidiaries after giving effect to such pro forma adjustment;
(h) Euro-denominated commercial paper issued by Restricted Subsidiaries of the
Company;
(i) any guarantee granted pursuant to a declaration of joint and several
liability used for the purpose of Section 2:403 of the Dutch Civil Code (and any
residual liability under such declaration arising pursuant to section 2:404(2)
of the Dutch Civil Code) (if applicable);
(j) any joint and several liability arising as a result of (the establishment
of) a fiscal unity (fiscale eenheid) between Restricted Subsidiaries; and
(k) Indebtedness arising as of the existence of a fiscal unity for Dutch
corporate income tax or Indirect Tax (e.g., VAT) purposes of which only
Restricted Subsidiaries are or have been a member.



7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
73
CHAR1\1718846v5

--------------------------------------------------------------------------------



(a) any Restricted Subsidiary may merge with (i) the Company; provided, that,
the Company shall be the continuing or surviving Person, or (ii) any one (1) or
more other Restricted Subsidiaries; provided, that, each of the following must
be satisfied:
(A) when any Wholly Owned Restricted Subsidiary is merging with a Restricted
Subsidiary that is not Wholly Owned by the Company, the surviving Person shall
be a Wholly Owned Restricted Subsidiary;
(B) [reserved]; and
(C) when any Guarantor is merging with another Restricted Subsidiary, the
continuing or surviving person shall be a Guarantor;
(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided, that, (i) if the transferor in such a
transaction is a Loan Party, then the transferee must be a Loan Party and (ii)
if the transferor is a Wholly Owned Restricted Subsidiary, the transferee must
be a Wholly Owned Restricted Subsidiary or if not a Wholly Owned Restricted
Subsidiary, the resulting Disposition is otherwise permitted under Section 7.05;
(c) the Company or any of its Restricted Subsidiaries may merge or consolidate
with any Person acquired pursuant to an acquisition or other Investment;
provided, that:
(i) if such merger or consolidation involves the Company, the Company shall be
the continuing or surviving Person;
(ii) [reserved]; and
(iii) if such merger or consolidation involves any Guarantor, the continuing or
surviving Person shall be a Guarantor; and
(d) any Restricted Subsidiary may merge or consolidate with another Person,
liquidate or transfer all or substantially all of its assets to another Person,
in each case, to effect a Disposition permitted under Section 7.05 (other than
by reference to this Section 7.04 (or any sub-clause hereof)).



7.05 Dispositions. Make any Disposition, except:
(a) Dispositions of obsolete or worn out property or surplus assets (including
dormant manufacturing facilities) that are no longer used or usable in the
business of the Company and its Restricted Subsidiaries;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
74
CHAR1\1718846v5

--------------------------------------------------------------------------------



(d) Dispositions of property by any Subsidiary to the Company or to a Wholly
Owned Subsidiary; provided, that, if the transferor of such property is a Loan
Party, the transferee thereof must be a Loan Party;
(e) Dispositions permitted by Sections 7.04 or 7.06 (in each case, other than by
reference to this Section 7.05 (or any sub-clause hereof));
(f) Dispositions of property or assets in an aggregate amount in any fiscal year
that, when combined with all other Dispositions previously made under this
Section 7.05(f) during such fiscal year (and after giving pro forma effect to
such proposed Disposition), do not exceed twelve and one-half percent (12.5%) of
the Total Consolidated Assets of the Company and its Restricted Subsidiaries as
of the end of the immediately preceding fiscal year for which financial
statements are required to be delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01, or for the 2020 fiscal year, the Audited
Financial Statements (it being acknowledged and agreed that no Default shall be
deemed to have occurred if the aggregate amount of all such Dispositions in any
fiscal year shall at a later time exceed twelve and one-half percent (12.5%) of
the Total Consolidated Assets of the Company and its Restricted Subsidiaries so
long as at the time of each such Disposition (and immediately after giving pro
forma effect thereto) each such Disposition was permitted to be made under this
Section 7.05(f)); provided, that, to the extent the proceeds of any Disposition
made under this Section 7.05(f) are reinvested within the same fiscal year in
which such Disposition is made in assets used or usable in a business permitted
by Section 7.07 as certified in writing by a Responsible Officer to the
Administrative Agent (which such writing shall indicate the date and amount of
such reinvestment and the assets or businesses reinvested in), then from and
after the date of receipt by the Administrative Agent of the certificate
evidencing such reinvestment the amount so reinvested will be credited against
the amount of Dispositions made in such fiscal year in determining the aggregate
amount of Dispositions permitted under this Section 7.05(f); provided, further,
that, the amount of any Disposition for purposes of compliance with this Section
7.05(f) shall be the fair market value as determined by the Company in good
faith;
(g) the Company or any Restricted Subsidiary may write-off, discount, sell or
otherwise Dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;
(h) to the extent constituting a Disposition, (i) issuances of Equity Interests
in the ordinary course of business and (ii) the issuance of Equity Interests of
the Company or any Restricted Subsidiary pursuant to an employee stock incentive
plan or grant or similar equity plan or 401(k) plans of the Company or any
Restricted Subsidiary for the benefit of directors, officers, employees or
consultants;
(i) the Disposition of any Swap Contract;
(j) Dispositions of Investments in cash and Cash Equivalents;
(k) licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole;
(l) leases, subleases, licenses or sublicenses of real or personal property
granted by the Company or any of its Restricted Subsidiaries to others in the
ordinary course of business not
75
CHAR1\1718846v5

--------------------------------------------------------------------------------



interfering in any material respect with the business of the Company and its
Restricted Subsidiaries, taken as a whole;
(m) transfers or other Dispositions of property subject to condemnation, takings
or casualty events;
(n) Dispositions of Unrestricted Subsidiaries, including Dispositions of any
Indebtedness of, or other Investments in, Unrestricted Subsidiaries;
(o) Dispositions of assets acquired pursuant to an acquisition or other
Investment which assets are not used or useful to the core or principal business
of the Company and its Restricted Subsidiaries;
(p) Dispositions of Receivables and Related Assets pursuant to the terms of any
Permitted Receivables Financing in accordance with the terms thereof;
(q) Dispositions of assets pursuant to Tax Incentive Programs; and
(r) Dispositions of assets previously disclosed in reasonable detail to the
Administrative Agent and the Lenders in writing at least three (3) Business Days
prior to the Effective Date;
provided, that, any Disposition made between a Loan Party and a Subsidiary of
the Company that is not a Loan Party shall be for fair market value (determined
in good faith by the Company at the time of such Disposition).



7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a) each Restricted Subsidiary may make dividends or distributions to any Loan
Party, any other Restricted Subsidiary and any other Person that owns an Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Equity Interests) of such Person;
(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Equity Interests (other than
Disqualified Equity Interests);
(d) the Company and its Restricted Subsidiaries may make other Restricted
Payments; provided, that, (i) at the time of consummation thereof, no Event of
Default has occurred and is continuing or would result from the consummation of
such Restricted Payment immediately following the consummation of such
Restricted Payment, and (ii) immediately before and immediately after giving pro
forma effect to the consummation of such Restricted Payment the Company and its
Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12; and
76
CHAR1\1718846v5

--------------------------------------------------------------------------------



(e) the Company may redeem, retire or otherwise acquire its Equity Interests
from present or former officers, employees, directors or consultants (or their
family members or trusts or other entities for the benefit of any of the
foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant.



7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the Effective Date or any business reasonably
related or incidental thereto.



7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Restricted Subsidiary as would be obtainable by the Company or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided, that, the foregoing restriction
shall not apply to:
(a) transactions between or among the Company, any other Loan Party and any of
its Wholly Owned Restricted Subsidiaries that are not Loan Parties or between
and among any Wholly Owned Restricted Subsidiaries;
(b) employment, service and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) and employee discount
purchase programs with their respective directors, officers and employees in the
ordinary course of business and discount purchase programs with their Affiliates
in the ordinary course of business;
(c) charitable contributions made to their Affiliates in the ordinary course of
business;
(d) payment of customary compensation, fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Company and its Restricted Subsidiaries in the ordinary course of business, and
discounts provided to directors, officers and employees of the Company and its
Restricted Subsidiaries pursuant to customary discount purchase programs in the
ordinary course of business;
(e) any agreement, instrument or arrangement as in effect as of the Effective
Date and set forth on Schedule 7.08(e), as the same may be amended (so long as
any such amendment does not amend the applicable agreement in a manner adverse
to the Administrative Agent and the Lenders in any material respect);
(f) Restricted Payments permitted to be made under Section 7.06; and
(g) transactions with directors, officers and employees of the Company or any of
its Subsidiaries not required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the Securities Exchange Act of 1934.


7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that: (a) limits the ability of any
Restricted Subsidiary that is
77
CHAR1\1718846v5

--------------------------------------------------------------------------------



not a Loan Party to make Restricted Payments to the Company or any other Loan
Party or to otherwise transfer property to the Company or any other Loan Party;
or (b) limits the ability of any Restricted Subsidiary that is a Domestic
Subsidiary to Guarantee the Obligations; provided, that, the foregoing clauses
(a) and (b) shall not apply to limitations that:
(i) are incurred in favor of any holder of Indebtedness (A) secured by Liens
permitted under Section 7.01(i) solely to the extent any such limitation relates
to the property financed by or the subject of such Indebtedness or (B) permitted
under Section 7.03(f) solely to the extent any such limitation relates to
Receivables and Related Assets that are the subject of a Permitted Receivables
Financing permitted hereunder;
(ii) are imposed by applicable Laws;
(iii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Restricted Subsidiary;
(iv) are customary restrictions on Dispositions of real property interests found
in reciprocal easement agreements of the Company or any Restricted Subsidiary;
(v) are customary restrictions contained in an agreement related to the
Disposition of assets (to the extent such sale is permitted pursuant to Section
7.05) that limit the encumbrance of such assets pending the consummation of such
Disposition;
(vi) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(vii) are in the Organization Documents or any related joint venture or similar
agreements binding on or applicable to any Restricted Subsidiary that is not a
Wholly Owned Restricted Subsidiary (but only to the extent such limitation
covers only the assets of such Restricted Subsidiary and any Equity Interest in
such Restricted Subsidiary);
(viii) are contained in any agreement (1) evidencing Indebtedness which a Loan
Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 7.03 and which Indebtedness is secured by a Lien permitted to
exist under Section 7.01, and (2) which prohibits the transfer of, and the
creation of any other Lien on, the property securing such Indebtedness (and any
replacement property and customary provisions in respect of proceeds,
accessions, and other after-acquired property);
(ix) (A) exist on the Effective Date and (to the extent not otherwise permitted
by this Section 7.09) either are contained in the Existing Indentures (as in
effect on the Effective Date), the Existing Revolving Credit Agreement (as in
effect on the Effective Date) or are listed on Schedule 7.09 and (B) to the
extent limitations permitted by clause (A) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any
Refinancing Indebtedness in respect of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing, taken as a whole,
does not materially expand the scope of such limitation;
(x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary so long as such limitations
were not
78
CHAR1\1718846v5

--------------------------------------------------------------------------------



entered into or created in contemplation of such Person becoming a Restricted
Subsidiary;
(xi) contained in any Guarantee entered into by the Company or a Restricted
Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred under Section 7.03, which subordinates any rights of the Company or any
Restricted Subsidiary thereunder to payment from such Subsidiary to the payment
in full of such Indebtedness; and
(xii) are either (A) contained in any agreement (1) evidencing Indebtedness
which a Loan Party or Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 7.03 and (2) which are not more restrictive to the
Company and the Lender Parties than the such limitations contained in this
Agreement, the Existing Indentures (as in effect on the Effective Date) or the
Existing Revolving Credit Agreement (as in effect on the Effective Date); (B)
contained in any term loan credit facility agented by Wells Fargo in an
aggregate principal amount (including any incremental term loans thereunder) not
to exceed $500,000,000; or (C) contained in any agreement evidencing any
Refinancing Indebtedness in respect of any such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing, taken as a whole,
does not materially expand the scope of such limitation;
provided, that, neither the Company nor any of its Restricted Subsidiaries shall
create, incur, assume, or permit or suffer to exist any consensual restriction
(other than this Agreement or any other Loan Document) on the granting of Liens
in favor of the Administrative Agent, other than (A) the equal and ratable
sharing provisions under (x) the Existing Indentures (as in effect on the
Effective Date), or any Refinancing Indebtedness in respect thereof (so long as
any such restriction set forth in any agreement with respect to such Refinancing
Indebtedness does not, taken as a whole, materially expand the scope of such
restriction) or (y) any agreement evidencing Indebtedness described in clause
(xii) (other than subclause (xii)(B) thereof) so long as such provisions are the
same as, or substantially similar to, the equal and ratable sharing provisions
under either of the Existing Indentures (as in effect on the Effective Date), or
any Refinancing Indebtedness in respect of either of the Existing Indentures (so
long as any such restriction set forth in any agreement with respect to such
Refinancing Indebtedness does not, taken as a whole, materially expand the scope
of such restriction), (B) as to any term loan agreement evidencing any
Indebtedness described in subclause (xii)(B), any such restriction set forth in
such term loan agreement, so long as such restriction is the same as, or
substantially similar to, the restrictions as are set forth in the Existing
Revolving Credit Agreement (as in effect on the Effective Date) (or any
Refinancing Indebtedness in respect thereof that does not, taken as a whole,
materially expand the scope of such restriction), (C) any such restriction set
forth in the Existing Revolving Credit Agreement (as in effect on the Effective
Date), or any Refinancing Indebtedness in respect thereof (so long as any such
restriction set forth in any agreement with respect to such Refinancing
Indebtedness does not, taken as a whole, materially expand the scope of such
restriction), or (D) any such customary restrictions set forth in the
Contractual Obligations permitted pursuant to clauses (i) through (xi) of the
first proviso to this Section 7.09.



7.10 Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.


79
CHAR1\1718846v5

--------------------------------------------------------------------------------




7.11 Accounting Changes; Organizational Documents.
(a) Change the fiscal year end of the Company.
(b) Make (without the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed)) any material change in its accounting
treatment and reporting policies not permitted by GAAP.
(c) Amend, modify or change any Organization Document of any Loan Party in any
manner that materially and adversely affects the rights and interests of the
Lender Parties under the Loan Documents.



7.12 Financial Covenants.
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.
(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company to be greater than 3.75 to
1.00; provided, that, upon the occurrence of a Qualified Acquisition, for each
of the four (4) consecutive fiscal quarters of the Company (commencing with the
fiscal quarter of the Company during which such Qualified Acquisition is
consummated) (such period of increase, a “Leverage Increase Period”), the ratio
set forth above may, upon receipt by the Administrative Agent of a Qualified
Acquisition Notice, be increased to 4.00 to 1.00; provided, further, that, (i)
the Company may, upon receipt by the Administrative Agent of written notice from
a Responsible Officer of the Company, terminate any Leverage Increase Period
prior to the completion of any such Leverage Increase Period (such termination
to be effective immediately upon receipt by the Administrative Agent of such
written notice), (ii) for at least one (1) fiscal quarter of the Company ending
immediately following each Leverage Increase Period, the Consolidated Net
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable test level set forth prior to the first proviso in this Section
7.12(b) prior to giving effect to another Leverage Increase Period, and (iii)
each Leverage Increase Period shall apply only with respect to the calculation
of the Consolidated Net Leverage Ratio for purposes of determining compliance
with this Section 7.12(b).



7.13 Receivables Financing Subsidiaries. The Company will not at any time permit
any Receivables Financing Subsidiary (a) to own or hold any assets, or conduct
any operations, other than those reasonably necessary to comply with the terms
of a Permitted Receivables Financing to which such Receivables Financing
Subsidiary is a party and Investments in the form of unsecured intercompany
Indebtedness owed by the Company or any Restricted Subsidiary to such
Receivables Financing Subsidiary which is subordinated in right of payment to
the Obligations, or (b) to incur, assume or suffer to exist any Indebtedness
other than Indebtedness permitted by Section 7.03(f).


7.14 No Violation of Anti-Corruption Laws or Sanctions. Subject to Section
1.02(d), except as licensed by OFAC or otherwise in accordance with applicable
Law, request any Borrowing, or use or permit any of its Subsidiaries or its or
their respective directors, officers, employees and agents to
80
CHAR1\1718846v5

--------------------------------------------------------------------------------



use the proceeds of any Borrowing, directly or, to any Loan Party’s knowledge,
indirectly, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.



ARTICLE VIII. 

EVENTS OF DEFAULT AND REMEDIES



8.01 Events of Default. Any of the following occurrences (each an “Event of
Default”):
(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b) Specific Covenants. The Company or any of its Restricted Subsidiaries fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.02(b), 6.03(a), 6.05(a) (solely with respect to the maintenance of the
Company’s existence), 6.10, 6.11, 6.14 or Article VII; or
(c) Other Defaults. The Company or any of its Restricted Subsidiaries fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b)) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(i) the date on which a Responsible Officer of the Company obtains actual
knowledge of such failure or (ii) receipt by the Company of written notice
thereof from the Administrative Agent; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Company or any of its Restricted
Subsidiaries herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (or, if qualified by materiality or
Material Adverse Effect, in any respect); or
(e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee referred to in clause (i)(A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (other than any event requiring the
repurchase, repayment or redemption (automatically or otherwise), or an offer to
repurchase, prepay or redeem, any Indebtedness under the 2013 Indenture or other
Indebtedness incurred to finance all or a portion of an acquisition (so long as
such repurchase, prepayment or redemption is not required to be made at an
amount in
81
CHAR1\1718846v5

--------------------------------------------------------------------------------



excess of 102% of the initial principal amount of such Indebtedness being
repurchased, repaid or redeemed together with any accrued and unpaid interest),
or the delivery of any notice with respect thereto, solely as a result of the
Company not completing the acquisition contemplated to be funded in whole or in
part with the proceeds of such Indebtedness or the acquisition agreement
relating to such acquisition being terminated) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Company or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or
(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Restricted
Subsidiaries that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, managing controller, trustee, custodian,
conservator, liquidator, examiner, rehabilitator or similar officer for it or
for all or any material part of its property; or (ii) any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) days, or an order for relief is entered
in any such proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Restricted Subsidiaries that is a Material Subsidiary becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy; or
(h) Judgments. There is entered against any Loan Party or any of its Restricted
Subsidiaries that is a Material Subsidiary (i) one (1) or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent, third-party insurance as to which the applicable insurer has
been notified of such judgment or order and has not disputed or denied coverage)
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
82
CHAR1\1718846v5

--------------------------------------------------------------------------------



(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in the occurrence of a Material Adverse Effect; or
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party (or any
other Person acting on behalf of any Loan Party) contests in writing the
validity or enforceability of any material provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Commitments), or purports to revoke,
terminate or rescind any material provision of any Loan Document; or
(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the Commitment of each Lender to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States (or any analogous Laws of any other applicable jurisdiction), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.



8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent or the Lenders on account of the Obligations shall,
subject to the provisions of Section 2.17, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
83
CHAR1\1718846v5

--------------------------------------------------------------------------------



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.



ARTICLE IX. 

ADMINISTRATIVE AGENT



9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and,
except as provided in Section 9.07(a), no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.



9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.



9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
84
CHAR1\1718846v5

--------------------------------------------------------------------------------



(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company or a
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative
85
CHAR1\1718846v5

--------------------------------------------------------------------------------



Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.



9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that, unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.



9.06 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one (1) or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub agents.



9.07 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject, so long as no Event of Default
exists and is then continuing, to the written consent of the Company (such
consent not to be unreasonably withheld, delayed or conditioned), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment (including
by reason of the failure to obtain the Company’s consent), then such resignation
shall nonetheless become effective in accordance with such notice on the
Resignation Effective Date.
86
CHAR1\1718846v5

--------------------------------------------------------------------------------



(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and
(subject, so long as no Event of Default exists and is then continuing, to the
written consent of the Company (such consent not to be unreasonably withheld,
delayed or conditioned)) appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided, that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided in this Section 9.07). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.



9.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
Related Parties has made any representation or warranty to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


87
CHAR1\1718846v5

--------------------------------------------------------------------------------




9.09 No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Arrangers, Bookrunners or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.



9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.



9.11 Guaranty Matters.
(a) Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion (i) to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Borrower (as defined in the
Existing Revolving Credit Agreement (as in effect on the Effective Date)) and a
Guarantor (as defined in the Existing Revolving Credit Agreement (as in effect
on the Effective Date)) pursuant to the Existing Revolving Credit Agreement, and
(ii) to release all Guarantors from their obligations under the Guaranty in
connection with the release provided in Section 11.22(a)(i).
88
CHAR1\1718846v5

--------------------------------------------------------------------------------



(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
(c) In each case as specified in this Section 9.11, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.



ARTICLE X. 

GUARANTY



10.01 Guaranty. Each Guarantor hereby, jointly and severally, with the other
Guarantors, absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of all
Obligations, including any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of any Loan Party to any Lender Party arising under this Agreement or
any other Loan Document (including all reasonable costs, attorneys’ fees of
outside counsel and out-of-pocket expenses incurred by the Administrative Agent
or any other Lender Party in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become void, voidable or unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any
Guarantor or any other Loan Party under any Debtor Relief Law, and including
interest that accrues after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”). The books and records of the Administrative Agent and the books
and records of each Lender Party showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be conclusive absent manifest error of the amount of the Borrowings made
by the Lenders to the Company and the interest and payments thereon. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of each Guarantor under
this Guaranty, and such Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.


10.02 Rights of Lender Parties. To the fullest extent not prohibited by
applicable Law, each Guarantor consents and agrees that the Lender Parties may,
at any time and from time to time, without
89
CHAR1\1718846v5

--------------------------------------------------------------------------------



notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof, (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations, (c) apply such
security and direct the order or manner of sale thereof as the Lender Parties in
their sole discretion may determine and (d) release or substitute one or more of
any endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, to the fullest extent not prohibited
by applicable Law, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.



10.03 Certain Waivers. To the fullest extent permitted by applicable Law, each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of the Company or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Lender Party) of the liability
of the Company other than indefeasible payment and performance in full of the
Guaranteed Obligations, (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Company, (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder, (d) any right to require any Lender Party to proceed against the
Company, proceed against or exhaust any security for the Guaranteed Obligations,
or pursue any other remedy in any Lender Party’s power whatsoever, (e) any
benefit of and any right to participate in any security now or hereafter held by
any Lender Party and (f) any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. To the fullest extent not prohibited by
applicable Law, each Guarantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.



10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.



10.05 Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Lender Party with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Lender Parties and shall forthwith be paid to the
Administrative Agent (for the benefit of itself and the other Lender Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.


10.06 Contribution. Subject to Section 10.05, each Guarantor hereby agrees with
each other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of
90
CHAR1\1718846v5

--------------------------------------------------------------------------------



contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share of such Excess Payment. The payment obligations
of any Guarantor under this Section 10.06 shall be subordinate and subject in
right of payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been indefeasibly paid and performed in full, and no Guarantor
shall exercise any right or remedy under this Section 10.06 against any other
Guarantor until such Guaranteed Obligations have been indefeasibly paid and
performed in full. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 10.06 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under applicable Law against the Company in respect of any
payment of Guaranteed Obligations. For the purposes of this Section 10.06 and
the definitions contained herein, each reference to “Guarantor” shall include
any other guarantor of the Obligations, whether under this Guaranty or
otherwise.



10.07 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash (other
than contingent indemnification obligations as to which no claim has been
asserted) and any commitments of each Lender Party with respect to the
Guaranteed Obligations are terminated; provided, that, upon the release of any
Guarantor in accordance with Section 11.22, the guarantee provided by such
Guarantor hereunder shall be released. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Company or any Guarantor is made, or
any Lender Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not any Lender Party is in possession of or has released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of each Guarantor under this paragraph shall survive
termination of this Guaranty.



10.08 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Company owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Company to such Guarantor as subrogee of any Lender Party or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations; provided, that, the Company may make
ordinary course payments pursuant to the Company’s and its Subsidiaries’ cash
management systems unless an Event of Default has occurred and is continuing. If
the Administrative Agent so requests when an Event of Default has occurred and
is continuing, any such obligation or indebtedness of the Company to any
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Administrative Agent and the proceeds thereof, as well as any
other amounts received by such Guarantor in violation of this Section 10.08,
shall be paid over to the Administrative Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
such Guarantor under this Guaranty.


10.09 Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Company or
91
CHAR1\1718846v5

--------------------------------------------------------------------------------



any Guarantor under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by such Guarantor immediately upon demand by the
Administrative Agent.



10.10 Condition of Company. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other guarantor
as such Guarantor requires, and that no Lender Party has a duty, and such
Guarantor is not relying on any Lender Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Company or any other guarantor (the guarantor waiving any duty
on the part of any Lender Parties to disclose such information and any defense
relating to the failure to provide the same).



10.11 Condition of Company. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other guarantor
as such Guarantor requires, and that no Lender Party has a duty, and such
Guarantor is not relying on any Lender Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Company or any other guarantor (the guarantor waiving any duty
on the part of any Lender Parties to disclose such information and any defense
relating to the failure to provide the same).



10.12 Appointment of Company . Each Guarantor hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including for purposes of (a) the giving and receipt of
notices, and (b) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Loan Parties, or
by each Loan Party acting singly, shall be valid and effective if given or taken
by only the Company, whether or not any such other Loan Party joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Loan Party.



ARTICLE XI. 

MISCELLANEOUS


11.01 Amendments, Etc.. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgement the Administrative Agent shall provide so long as (x) the
Lenders (and any other applicable parties) required under this Section 11.01
have approved such amendment, waiver or consent in accordance with this Section
11.01 and (y) such amendment, waiver or consent does not otherwise affect the
rights or duties of the Administrative Agent under this Agreement or the other
Loan Documents
92
CHAR1\1718846v5

--------------------------------------------------------------------------------



(in which case such amendment, waiver or consent shall require the approval of
the Administrative Agent as described in clause (iii) of the second proviso of
this Section 11.01)), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that, no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that, only the consent of the Required Lenders shall be necessary (i)
to amend the definition of “Default Rate” or to waive any obligation of the
Company to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or change the order of the application of such
payments, in each case without the written consent of each Lender directly and
adversely affected thereby;
(f) [reserved];
(g) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly adversely affected thereby;
(h) release (i) the Company from the Obligations hereunder or under the Loan
Documents, or (ii) Guarantors comprising all or substantially all of the credit
support, in each case (other than as authorized by Section 9.11 or 11.22)
without the written consent of each Lender;
provided, further, that, notwithstanding anything to the contrary herein, (i)
[reserved]; (ii) [reserved]; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the
93
CHAR1\1718846v5

--------------------------------------------------------------------------------



Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender; (vi) the Administrative Agent and
the Company shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Company shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision (which amendment shall be shared by the Administrative Agent with
the Lenders upon effectiveness thereof); (vii) each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent
of such Lender (but with the consent of the Company and the Administrative
Agent), to amend and restate this Agreement and the other Loan Documents if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the Commitment
of such Lender shall have terminated, such Lender shall have no other commitment
or other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement and the other Loan Documents; and (viii) the Administrative Agent and
the Company, as applicable, may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Benchmark Replacement or
any Benchmark Replacement Conforming Changes or otherwise effectuate the terms
of Section 3.03(b) in accordance with the terms of Section 3.03(b) (which
amendment shall be shared by the Administrative Agent with the Lenders upon
effectiveness thereof).



11.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
94
CHAR1\1718846v5

--------------------------------------------------------------------------------



communications delivered through electronic communications to the extent
provided in Section 11.02(b), shall be effective as provided in Section
11.02(b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or any Loan
Party may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided, that, approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party or any of its controlled affiliates or any
directors, officers, employees, partners, representatives, advisors or agents
acting at the direction of such Agent Party; provided, however, that, in no
event shall any Agent Party have any liability to the Company, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or
95
CHAR1\1718846v5

--------------------------------------------------------------------------------



telephone number for notices and other communications hereunder by notice to the
Company and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company and its securities for purposes of
United States Federal or state securities laws.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.



11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, that, the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; provided, further, that, if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the
96
CHAR1\1718846v5

--------------------------------------------------------------------------------



consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.



11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay (i)
all reasonable out of pocket expenses actually incurred by the Administrative
Agent, the Arrangers and their respective Affiliates (including the reasonable
and documented fees, charges and disbursements of (A) one (1) counsel for the
Administrative Agent and the Arrangers (taken as a whole), and (B) one (1) local
counsel in each relevant jurisdiction), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out of pocket expenses actually incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of (A) one (1) counsel for the Administrative Agent and the
Lenders (taken as a whole), (B) one (1) local counsel in each relevant
jurisdiction, and (C) in the case of any actual or perceived conflict of
interest with respect to any of the counsel identified in clauses (A) through
(B) above, one (1) additional counsel to each group of affected Persons
similarly situated, taken as a whole (which in the case of clause (C) shall
allow for up to one (1) additional counsel in each relevant jurisdiction)), in
connection with the enforcement or protection of its rights (x) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (y) in connection with the Loans made hereunder,
including all such out of pocket expenses actually incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b) Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, each Arranger, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of (i) one (1)
counsel for the Indemnitees, taken together, (ii) one (1) local counsel in each
relevant jurisdiction for the Indemnitees, taken together, and (iii) in the case
of any actual or perceived conflict of interest with respect to any of the
counsel identified in clauses (i) through (ii) above, one (1) additional counsel
to each group of affected Persons similarly situated, taken as a whole (which in
the case of clause (ii) shall allow for up to one (1) additional counsel in each
relevant jurisdiction)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (A) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (B) any Loan or the use or proposed use of the
proceeds therefrom, (C) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (D) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the
97
CHAR1\1718846v5

--------------------------------------------------------------------------------



foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Company or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses either (x) (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
of its controlled affiliates or any directors, officers, employees, partners,
representatives, advisors or agents acting at the direction of such Indemnitee
or (2) result from a claim brought by the Company or any other Loan Party
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction or (y) arise solely from
disputes solely between or among Indemnitees (except that in the event of such
dispute involving a claim or proceeding brought against the Administrative
Agent, an Arranger or any of their respective Related Parties (in each case,
acting in its capacity as such) by the other Indemnitees, the Administrative
Agent, such Arranger or such Related Party, as applicable, shall be entitled
(subject to the other limitations and exceptions set forth in this proviso) to
the benefit of such indemnification) not relating to or in connection with acts
or omissions by the Company, any of its Subsidiaries or any of the their
respective Affiliates.
(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or (b) to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 11.04(c) are subject
to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in Section 11.04(b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
any of its controlled affiliates or any directors, officers, employees,
partners, representatives, advisors or
98
CHAR1\1718846v5

--------------------------------------------------------------------------------



agents acting at the direction of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.



11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.



11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that (other than as provided in Section 7.04) neither the Company
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and, subject
to the last sentence of Section 11.06(b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one (1) or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan
99
CHAR1\1718846v5

--------------------------------------------------------------------------------



Documents (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, that, any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.06(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans, of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such “Trade Date”, shall not
be less than $1,000,000 in the case of any assignment, unless (1) the
Administrative Agent and (2) so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that, concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default pursuant to Section
8.01(a), 8.01(f) or 8.01(g) or any Event of Default arising from a breach of the
covenants contained in Section 7.12 has occurred and is continuing at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, that, the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and
100
CHAR1\1718846v5

--------------------------------------------------------------------------------



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof,
or (C) to a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person).
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this Section
11.06(b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii) No Assignment Resulting in Additional Indemnified Taxes or Other Taxes. No
assignment shall be made to any Person (other than an assignment at the request
of the Company pursuant to Section 11.13) that would result in the imposition of
Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment unless the Company
consents to such assignment or the proposed assignee agrees with the Company to
treat such excess Indemnified Taxes and Other Taxes as Excluded Taxes; provided,
that, this Section 11.06(b)(vii) shall not apply after the occurrence and during
the continuation of an Event of Default.
101
CHAR1\1718846v5

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.06(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided, that, (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to Section
11.06(e), the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(g) (it being understood that
102
CHAR1\1718846v5

--------------------------------------------------------------------------------



the documentation required under Section 3.01(g) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.06(b);
provided, that, such Participant agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under Section 11.06(b). Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
provisions of Section 11.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 3.01(g) as though it were a
Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided, that, no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent
and such Lender.


103
CHAR1\1718846v5

--------------------------------------------------------------------------------




11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), in accordance with its customary procedures,
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that, the Administrative Agent or such Lender, as the case may be,
agrees that it will notify the Company as soon as practicable under the
circumstances in the event of any such disclosure by such Person (other than any
disclosure at the request of a regulatory authority or in connection with a
routine audit or review) unless such notification is prohibited by Law), (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions at
least as restrictive as those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facility, (h) with
the consent of the Company, (i) for purposes of establishing a “due diligence”
defense, or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 11.07 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company and
which such disclosure is not known by the Administrative Agent or such Lender,
as the case may be, to be made in violation of a confidentiality restriction in
respect thereof in favor of the Company or any of its Affiliates. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement (not otherwise constituting
Information subject to the foregoing confidentiality provisions) to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section 11.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.


104
CHAR1\1718846v5

--------------------------------------------------------------------------------




11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section 11.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided, that, the failure to give such notice
shall not affect the validity of such setoff and application.



11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.



11.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate.


105
CHAR1\1718846v5

--------------------------------------------------------------------------------




11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.



11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.



11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Company is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is a Defaulting Lender, (d)
any Lender does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that has received the consent of the Required
Lenders but requires the consent of such Lender, or (e) any Lender gives a
notice provided for under Section 3.02, then, in each case, the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.01, Section 3.04 or Section
3.05) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:
(i) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section
106
CHAR1\1718846v5

--------------------------------------------------------------------------------



3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv) in the case of any assignment under a situation described in clause (d)
above, such replacement, when combined with all other replacements effectuated
by this Section 11.13 for such purpose, will allow the action or event giving
rise to such right of replacement to be successfully consummated; and
(v) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Subject to satisfaction of the conditions to replace a Lender
set forth in this Section 11.13, any Lender that is required to make an
assignment pursuant to this Section 11.13 agrees to execute and deliver, as
promptly as practicable and at the sole expense of the Company, an Assignment
and Assumption to effectuate such assignment.



11.14 Governing Law; Jurisdiction; Etc..
(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
107
CHAR1\1718846v5

--------------------------------------------------------------------------------



(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.14(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.



11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.


11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (ii) such Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) such Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Loan Party or any of its Affiliates, or any other Person and
(ii) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to such Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of such Loan
Party and its Affiliates, and neither the
108
CHAR1\1718846v5

--------------------------------------------------------------------------------



Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to such Loan Party or its Affiliates. To the fullest
extent permitted by law, each of the Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.



11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.



11.18 USA PATRIOT Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and other Anti-Money Laundering
Laws and antiterrorism laws and regulations, it is required to obtain, verify
and record information that identifies the Loan Parties, which information
includes the name, address and tax identification numbers (if applicable) of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other Anti-Money Laundering Laws and antiterrorism
laws and regulations. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” rules
and regulations and Anti-Money Laundering Laws and other antiterrorism laws and
regulations, including the Patriot Act.



11.19 [Reserved].



11.20 [Reserved].



11.21 [Reserved].



11.22 Release.
(a) Notwithstanding anything to the contrary contained in this Agreement, each
Lender Party agrees that:
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted), each Loan Party shall be released from its obligations
under this Agreement and the other Loan Documents; and
109
CHAR1\1718846v5

--------------------------------------------------------------------------------



(ii) any Guarantor shall be released from its obligations under the Guaranty if
such Person ceases to be a Borrower (as defined in the Existing Revolving Credit
Agreement (as in effect on the Effective Date)) and a Guarantor (as defined in
the Existing Revolving Credit Agreement (as in effect on the Effective Date))
pursuant to the Existing Revolving Credit Agreement.
(b) In connection with the foregoing, and subject to Section 9.11 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the effect the releases contemplated by
this Section 11.22.



11.23 [Reserved].



11.24 [Reserved].



11.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



11.26 Acknowledgement and Consent to Bail-In of Affected Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
110
CHAR1\1718846v5

--------------------------------------------------------------------------------



(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.



11.27 Acknowledgement Regarding Any Supported QFCs . To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and, each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Depository
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.



11.28 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement;
(ii) the transaction exemption set forth in one (1) or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions
111
CHAR1\1718846v5

--------------------------------------------------------------------------------



involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (i) Section 11.28(a)(i) is true with respect to a
Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with Section 11.28(a)(iv), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto).
[Signature Pages Follow]




112
CHAR1\1718846v5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.
COMPANY: MOHAWK INDUSTRIES, INC.
By: /s/ Shailesh Bettadapur 
Name: Shailesh Bettadapur
Title: Vice President and Treasurer


GUARANTORS: ALADDIN MANUFACTURING CORPORATION
By: /s/ Shailesh Bettadapur 
Name: Shailesh Bettadapur
Title:  Vice President and Treasurer
DAL-TILE DISTRIBUTION, INC.
By: /s/ Shailesh Bettadapur 
Name: Shailesh Bettadapur
Title: Vice President and Treasurer


MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as the Administrative Agent
By: /s/ Kay Reedy  Name: Kay Reedy
Title: Managing Director


MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDERS:     WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender
By: /s/ Kay Reedy  Name: Kay Reedy
Title: Managing Director








MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Stephen J. D’Elia  Name: Stephen J. D’Elia
Title: Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Jonathan Bennett  Name: Jonathan Bennett
Title: Executive Director




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,
as a Lender
By: /s/ Donna DeMagistris  Name: Donna DeMagistris
Title: Authorized Signatory




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Brandon K. Fiddler  Name: Brandon K. Fiddler
Title: Senior Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Sean P. Walters  Name: Sean P. Walters
Title: Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




BNP PARIBAS,
as a Lender
By: /s/ Monica Tilani  Name: Monica Tilani
Title: Vice President


By: /s/ Kirk Hoffman  Name: Kirk Hoffman
Title: Managing Director




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender
By: /s/ Priya Trivedi  Name: Priya Trivedi
Title: Director


By: /s/ Thomas Petz  Name: Thomas Petz
Title: Director




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender
By: /s/ Ryan Durkin  Name: Ryan Durkin
Title: Authorized Signatory




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




KBC BANK N.V., NEW YORK BRANCH,
as a Lender
By: /s/ Deborah Carlson  Name: Deborah Carlson
Title: Director


By: /s/ Francis Payne  Name: Francis Payne
Title: Managing Director
MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

